19-23007-rdd         Doc 8      Filed 05/19/19        Entered 05/19/19 14:20:11               Main Document
                                                     Pg 1 of 54


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                )
In re:                                                          )   Chapter 11
                                                                )
EMPIRE GENERATING CO, LLC, et al., 1                            )   Case No. 19-[_____] (___)
                                                                )
                                                                    (Jointly Administered)
                                Debtors.                        )
                                                                )
                                                                )




                                DEBTORS’ JOINT CHAPTER 11 PLAN



Peter S. Partee, Sr.                                        Michael P. Richman
Robert A. Rich                                              STEINHILBER SWANSON LLP
Michael S. Legge                                            122 West Washington Avenue, Suite 850
HUNTON ANDREWS KURTH LLP                                    Madison, Wisconsin 53703
200 Park Avenue                                             (608) 709-5998
New York, New York 10166                                    mrichman@steinhilberswanson.com
(212) 309-1000
ppartee@huntonak.com
rrich2@huntonak.com
mlegge@huntonak.com

Proposed Counsel for Debtors and Debtors-in-                Proposed Co-Counsel for Debtors and
Possession                                                  Debtors-in-Possession



Dated: May 19, 2019




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax identification number, if
applicable, are: Empire Generating Co, LLC [3821], Empire Gen Holdco, LLC [3820], Empire Gen Holdings, LLC
[4849], and TTK Empire Power, LLC [none]. The Debtors’ corporate address is: Empire Generating Co, LLC, c/o
Tyr Energy, LLC, 7500 College Blvd., Suite 400, Overland Park, Kansas 66210.
19-23007-rdd                 Doc 8           Filed 05/19/19                  Entered 05/19/19 14:20:11                                  Main Document
                                                                            Pg 2 of 54


                                                              TABLE OF CONTENTS

                                                                                                                                                                   Page
INTRODUCTION ......................................................................................................................................................... 1

ARTICLE I

                         DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME,
                         GOVERNING LAW, AND OTHER REFERENCES ...................................................................... 1
            1.1          Defined Terms .................................................................................................................................. 1
            1.2          Rules of Interpretation .................................................................................................................... 15
            1.3          Computation of Time ...................................................................................................................... 15
            1.4          Governing Law ............................................................................................................................... 15
            1.5          Reference to Monetary Figures ....................................................................................................... 16
            1.6          Reference to the Debtors or the Reorganized Debtors .................................................................... 16

ARTICLE II

                         ADMINISTRATIVE, PROFESSIONAL AND PRIORITY CLAIMS .......................................... 16
            2.1          Administrative Claims .................................................................................................................... 16
            2.2          Professional Claims......................................................................................................................... 16
            2.3          Priority Tax Claims ......................................................................................................................... 17

ARTICLE III

                         CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND INTERESTS .............. 17
            3.1          Classification of Claims and Interests ............................................................................................. 17
            3.2          Treatment of Classes of Claims and Interests ................................................................................. 18
            3.3          Subordination .................................................................................................................................. 21
            3.4          Special Provision Governing Unimpaired Claims .......................................................................... 21
            3.5          Elimination of Vacant Classes ........................................................................................................ 21

ARTICLE IV

                         PROVISIONS FOR IMPLEMENTATION OF THE PLAN .......................................................... 22
            4.1          General Settlement of Claims ......................................................................................................... 22
            4.2          Section 1145 Exemption ................................................................................................................. 22
            4.3          Vesting of Assets in the Reorganized Debtors ................................................................................ 22
            4.4          New Organizational/Governance Documents ................................................................................. 22
            4.5          Management Incentive Plan ............................................................................................................ 23
            4.6          Amended O&M Agreement ............................................................................................................ 23
            4.7          Amended Emera Agreements ......................................................................................................... 23
            4.8          Other Material Agreements ............................................................................................................. 23
            4.9          Dissolution of TTK Empire ............................................................................................................ 23
            4.10         Cancellation of Instruments, Certificates, and Other Documents ................................................... 23
            4.11         Execution of Plan Documents ......................................................................................................... 24
            4.12         Limited Liability Company Action ................................................................................................. 24
            4.13         Effectuating Documents; Further Transactions............................................................................... 25
            4.14         Section 1146(a) Exemption ............................................................................................................. 25
            4.15         Managers, Directors and Officers ................................................................................................... 25
            4.16         Preservation of Rights of Action ..................................................................................................... 26
            4.17         Release of Avoidance Actions ........................................................................................................ 26
            4.18         Payment of Fees and Expenses of the Prepetition Agent ................................................................ 27
19-23007-rdd       Doc 8            Filed 05/19/19                  Entered 05/19/19 14:20:11                                     Main Document
                                                                   Pg 3 of 54


ARTICLE V

               TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ........................ 27
      5.1      Assumption of Executory Contracts and Unexpired Leases ........................................................... 27
      5.2      Cure of Defaults and Objections to Cure and Assumption ............................................................. 28
      5.3      Pre-existing Payment and Other Obligations .................................................................................. 29
      5.4      Rejection Claims and Objections to Rejection Claims.................................................................... 29
      5.5      Contracts and Leases Entered Into After the Petition Date ............................................................. 29
      5.6      Reservation of Rights Regarding Contracts and Leases.................................................................. 29
      5.7      Termination of the Asset Management Agreement as of the Effective Date .................................. 30

ARTICLE VI

               PROVISIONS GOVERNING DISTRIBUTIONS ......................................................................... 30
      6.1      Distributions on Account of Claims and Interests Allowed as of the Effective Date ..................... 30
      6.2      Special Rules for Distributions to Holders of Disputed Claims and Interests ................................. 30
      6.3      Delivery of Distributions ................................................................................................................ 31
      6.4      Claims Paid or Payable by Third Parties ......................................................................................... 33
      6.5      Setoffs ............................................................................................................................................. 34
      6.6      Allocation Between Principal and Accrued Interest ....................................................................... 34
      6.7      Manner of Payment under Plan ....................................................................................................... 34
      6.8      Minimum Cash Distributions .......................................................................................................... 34
      6.9      No Distribution in Excess of Amount of Allowed Claim ............................................................... 35

ARTICLE VII

               PROCEDURES FOR RESOLVING DISPUTED CLAIMS AND INTERESTS ........................... 35
      7.1      Disputed Claims Process ................................................................................................................. 35
      7.2      Prosecution of Objections to Claims and Interests .......................................................................... 35
      7.3      No Interest....................................................................................................................................... 35

ARTICLE VIII

               EFFECT OF CONFIRMATION OF THE PLAN .......................................................................... 36
      8.1      Discharge of Claims and Termination of Interests .......................................................................... 36
      8.2      Releases by the Debtors .................................................................................................................. 36
      8.3      Third Party Releases ....................................................................................................................... 37
      8.4      Exculpation ..................................................................................................................................... 38
      8.5      Injunction ........................................................................................................................................ 38
      8.6      Protection Against Discriminatory Treatment ................................................................................ 38
      8.7      Indemnification ............................................................................................................................... 39
      8.8      Recoupment .................................................................................................................................... 39
      8.9      Release of Liens .............................................................................................................................. 39

ARTICLE IX

               CONDITIONS PRECEDENT ........................................................................................................ 39
      9.1      Conditions Precedent to Confirmation. ........................................................................................... 39
      9.2      Conditions Precedent to the Effective Date. ................................................................................... 40
      9.3      Waiver of Conditions Precedent ..................................................................................................... 41
      9.4      Effect of Non-Occurrence of Conditions to Consummation ........................................................... 41

ARTICLE X

               MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ................................. 41
      10.1     Modification of Plan ....................................................................................................................... 41

                                                                           ii
19-23007-rdd       Doc 8           Filed 05/19/19                 Entered 05/19/19 14:20:11                                  Main Document
                                                                 Pg 4 of 54


      10.2     Revocation or Withdrawal of Plan .................................................................................................. 42
      10.3     Confirmation of the Plan ................................................................................................................. 42

ARTICLE XI

               RETENTION OF JURISDICTION ................................................................................................ 42

ARTICLE XII

               MISCELLANEOUS PROVISIONS ............................................................................................... 44
      12.1     Additional Documents .................................................................................................................... 44
      12.2     Payment of Statutory Fees .............................................................................................................. 44
      12.3     Reservation of Rights ...................................................................................................................... 44
      12.4     Successors and Assigns ................................................................................................................... 45
      12.5     Service of Documents ..................................................................................................................... 45
      12.6     Term of Injunctions or Stays ........................................................................................................... 47
      12.7     Entire Agreement ............................................................................................................................ 47
      12.8     Plan Supplement Exhibits ............................................................................................................... 47
      12.9     Non-Severability ............................................................................................................................. 47
      12.10    Substantial Consummation of the Plan ........................................................................................... 47
      12.11    Dates of Actions to Implement the Plan.......................................................................................... 48
      12.12    Deemed Acts ................................................................................................................................... 48




                                                                        iii
19-23007-rdd     Doc 8     Filed 05/19/19     Entered 05/19/19 14:20:11         Main Document
                                             Pg 5 of 54




                                        INTRODUCTION

        Empire Generating Co, LLC and its Debtor affiliates in the above-captioned chapter 11
cases jointly propose this Plan. Although proposed jointly for administrative purposes, the Plan
constitutes a separate Plan for each Debtor for the resolution of outstanding claims against and
interests in each Debtor pursuant to the Bankruptcy Code. Each Debtor is a proponent of the
Plan within the meaning of section 1129 of the Bankruptcy Code. The Plan contemplates no
substantive consolidation of any of the Debtors.

                                           ARTICLE I

                DEFINED TERMS, RULES OF INTERPRETATION,
             COMPUTATION OF TIME, GOVERNING LAW, AND OTHER
                              REFERENCES

1.1    Defined Terms

        1.     “Administrative Claim” means any Claim for costs and expenses of administration
of the Chapter 11 Cases pursuant to sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the
Bankruptcy Code, including, without limitation: (a) the actual and necessary costs and expenses
incurred on or after the Petition Date until and including the Effective Date of preserving the
Estates and operating the business of the Debtors; (b) Allowed Professional Claims; (c) all fees
and charges assessed against the Estates pursuant to section 1930 of chapter 123 of Title 28 of
the United States Code; (d) Cure Claims; and (e) all other claims entitled to administrative claim
status pursuant to an order of the Bankruptcy Court.

        2.      “Administrative Claims Bar Date” means, unless extended by a Final Order with
the agreement of the Consenting Lenders, the first Business Day that is thirty (30) calendar days
after the Effective Date.

       3.        “Administrative Claims Objection Deadline” means, unless extended by a Final
Order, the earlier of (i) the first Business Day that is sixty (60) calendar days after the Effective
Date, or (ii) in the case of a Professional Claim, the objection deadline established in connection
with the Professional’s final fee application.

       4.      “Affiliate” means “affiliate”, as defined in section 101(2) of the Bankruptcy Code.

        5.     “Allowance Date” means, with respect to any Allowed Claim or Allowed Interest,
the date upon which such Claim or Interest becomes Allowed.

        6.      “Allowed” means, with reference to any Claim or Interest, any portion thereof
that: (a) has been listed in the Schedules and not listed as contingent, unliquidated or disputed;
(b) as to which a Proof of Claim (in the case of a General Unsecured Claim, Rejection Claim,
Priority Claim or Secured Claim) has been filed on or before the applicable Bar Date (or is
otherwise deemed timely filed in a Final Order of the Bankruptcy Court) and as to which no
objection has been or subsequently is filed by the Debtors, the Reorganized Debtors or any other
19-23007-rdd     Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11        Main Document
                                           Pg 6 of 54


party in interest with standing prior to the Claims Objection Deadline; (c) an Administrative
Claim as to which a request for payment has been filed on or before the Administrative Claims
Bar Date (or is otherwise deemed timely filed in a final and non-appealable order of the
Bankruptcy Court) and as to which no objection has been or subsequently is filed by the Debtors,
the Reorganized Debtors or any other party in interest with standing prior to the Administrative
Claims Objection Deadline; (d) has been allowed pursuant to a Final Order of the Bankruptcy
Court, including without limitation in any stipulation that is executed by the Debtors, with the
consent of the Purchaser, and the holder of such Claim or Interest prior to the Confirmation Date
and approved by the Bankruptcy Court in a Final Order, provided, however, unless otherwise
specified herein or by a Final Order of the Bankruptcy Court, the term “Allowed Claim” shall
not, for any purpose under the Plan, include any interest, penalties, premiums or late charges on
such Claim accruing from and after the Petition Date.

        7.      “Amended Emera Agreements” means the Emera Agreements, as amended or
amended and restated in substantially the form annexed to the Plan or Plan Supplement, which
shall be in form and substance acceptable to the Purchaser in its sole and absolute discretion.

        8.      “Amended O&M Agreement” means the O&M Agreement, as amended and
restated in substantially the form annexed to the Plan or Plan Supplement, which shall be in form
and substance acceptable to the Purchaser in its sole and absolute discretion and NAES.

          9.   “Approved Budget” shall have the meaning set forth in the Cash Collateral
Orders.

        10.    “Asset Management Agreement” means that certain Management and Oversight
Agreement (as amended, amended and restated, supplemented or otherwise modified from time
to time in accordance with the terms thereof), dated as of March 3, 2017, by and between Empire
and Tyr Energy, LLC.

        11.    “Assumption Schedule” means the schedule of Executory Contracts and
Unexpired Leases in the Plan Supplement, as may be amended from time to time, setting forth
certain Executory Contracts and Unexpired Leases for assumption as of the Effective Date under
section 365 of the Bankruptcy Code.

        12.    “Avoidance Actions” means any and all avoidance, recovery, subordination, or
other claims, actions, or remedies that may be brought by or on behalf of the Debtors or their
Estates or other authorized parties-in-interest under the Bankruptcy Code or applicable non-
bankruptcy law, including actions or remedies under sections 502, 510, 542, 544, 545, 547
through and including 553, and 724(a) of the Bankruptcy Code.

       13.    “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101-
1532, as may be amended from time to time.

        14.    “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or such other court having jurisdiction over the Chapter 11 Cases.

        15.   “Bankruptcy Rules” means (a) the Federal Rules of Bankruptcy Procedure and the
Official Bankruptcy Forms, as amended and promulgated under section 2075 of Title 28 of the

                                               2
19-23007-rdd     Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                           Pg 7 of 54


United States Code, (b) the applicable Local Bankruptcy Rules for the Bankruptcy Court and (c)
any general or chamber rules, or standing orders governing practice and procedure issued by the
Bankruptcy Court, each as in effect on the Petition Date, and each of the foregoing together with
all amendments and modifications thereto that are subsequently made and as applicable to the
Chapter 11 Cases or proceedings therein, as the case may be.

      16.     “Bar Date” means the General Bar Date, the Rejection Claim Bar Date, the
Administrative Claims Bar Date, or the Governmental Unit Claims Bar Date, as applicable.

       17.      “Bar Date Order” means the order of the Bankruptcy Court establishing the
deadline for filing Proofs of Claim.

        18.    “Business Day” means any day, other than a Saturday, Sunday, or a legal holiday,
as defined in Bankruptcy Rule 9006(a).

        19.     “Cash” means the legal tender of the United States of America or the equivalent
thereof, including bank deposits and checks.

        20.     “Cash Collateral Motion” means the motion and the related proposed forms of
interim and final orders filed by the Debtors with the Bankruptcy Court seeking, among other
things, authority to use cash collateral on an interim and a final basis.

      21.     “Cash Collateral Orders” means the Final Cash Collateral Order and the Interim
Cash Collateral Order.

        22.    “Causes of Action” means any and all claims, obligations, rights, liabilities,
actions, causes of action, choses in action, suits, debts, demands, damages, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, judgments, remedies, rights of setoff, third party claims,
subrogation claims, contribution claims, reimbursement claims, indemnity claims, counterclaims,
and crossclaims (including all claims and any avoidance, recovery, subordination, or other
actions against Insiders and/or any other Persons under the Bankruptcy Code, including
Avoidance Actions) of the Debtors or their Estates whatsoever, whether known or unknown,
foreseen or unforeseen, liquidated or unliquidated, fixed or contingent, matured or unmatured,
disputed or undisputed, that are or may be pending on the Effective Date or commenced by the
Reorganized Debtors after the Effective Date against any Person, based in law, equity or
otherwise, including under the Bankruptcy Code, whether direct, indirect, derivative, or
otherwise, and whether asserted or unasserted as of the date of entry of the Confirmation Order.
For the avoidance of doubt, a “Cause of Action” includes: (a) any right of setoff, counterclaim,
or recoupment and any claim for breach of contract or for breach of duties imposed by law or in
equity; (b) the right to object to Claims or Interests; (c) any Claim pursuant to section 362 or
chapter 5 of the Bankruptcy Code; (d) any claim or defense including fraud, mistake, duress, and
usury, and any other defense set forth in section 558 of the Bankruptcy Code; and (e) any state or
foreign law fraudulent transfer or similar claim.

       23.     “Chapter 11 Cases” means the procedurally consolidated chapter 11 cases
pending for the Debtors in the Bankruptcy Court.


                                                3
19-23007-rdd     Doc 8     Filed 05/19/19     Entered 05/19/19 14:20:11         Main Document
                                             Pg 8 of 54


       24.     “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

        25.     “Claims Objection Deadline” means, unless extended by the Bankruptcy Court,
for all Claims other than Administrative Claims and Cure Claims, the first Business Day that is
thirty (30) calendar days after the later of (i) the Effective Date and (ii) the applicable Bar Date.

        26.   “Class” means a category of holders of Claims or Interests under section 1122(a)
of the Bankruptcy Code.

       27.     “Closing” shall have the meaning set forth in the Sale Order.

      28.     “Confirmation” means the entry of the Confirmation Order on the docket of the
Chapter 11 Cases.

       29.    “Confirmation Date” means the date on which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases within the meaning of Bankruptcy
Rules 5003 and 9021.

        30.    “Confirmation Hearing” means the hearing(s) before the Bankruptcy Court under
section 1128 of the Bankruptcy Code at which the Debtors seek entry of the Confirmation Order.

        31.   “Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan under section 1129 of the Bankruptcy Code, which order (and any exhibits, appendices and
related documents) shall be in form and substance reasonably acceptable to the Consenting
Lenders and to the Debtors.

        32.     “Consenting Lenders” means those Lenders that are party to the RSA as
“Consenting Lenders” thereunder; provided that any consent or acceptance required or permitted
to be given by the Consenting Lenders under this Plan shall only require such Lenders
constituting the Requisite Consenting Lenders, as such term is defined in the RSA.

        33.   “Consummation” means the occurrence of the Effective Date. For the avoidance
of doubt, “Consummation” is distinct from “substantial consummation,” which is defined in
section 1101(2) of the Bankruptcy Code.

       34.     “Cure Claim” means a Claim (unless waived or modified by the applicable
counterparty) based upon the applicable Debtor’s defaults under an Executory Contract or
Unexpired Lease assumed by such Debtor under section 365 of the Bankruptcy Code, other than
a default which is not required to be cured pursuant to section 365(b)(2) of the Bankruptcy Code.

       35.     “Debtors” means, collectively, Empire, Holdco, Holdings and TTK Empire.

       36.     “Disallowed” means with respect to any Claim, or any portion thereof, that such
Claim, or such portion thereof, is not Allowed.

       37.    “Disclosure Statement” means the disclosure statement, including any exhibits,
appendices and related documents, for the Plan, as amended, supplemented or otherwise
modified from time to time by the Bankruptcy Court or otherwise, that describes the Plan.

                                                 4
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11        Main Document
                                            Pg 9 of 54


        38.    “Disputed” means a Claim or any portion thereof that is neither an Allowed Claim
nor a Disallowed Claim and shall include, without limitation, any Claim that either (a) was listed
in the Schedules as disputed, contingent and/or unliquidated or (b) is the subject of a timely
objection filed before the Administrative Claims Objection Deadline or the Claims Objection
Deadline, as applicable.

       39.    “Distribution Date” means, except as otherwise set forth herein, the date or dates
determined by the Reorganized Debtors, on or after the Effective Date, upon which the
Reorganized Debtors or their duly appointed disbursing agent shall make distributions to holders
of Allowed Claims and Interests entitled to receive distributions under the Plan.

        40.    “Effective Date” means the date that is the first Business Day after the
Confirmation Date on which all conditions precedent to the occurrence of the Effective Date set
forth in Section 9.2 have been satisfied or waived in accordance with Section 9.2, which date
shall be no later than August 30, 2019, unless the Debtors, the Purchaser, and the Consenting
Lenders agree otherwise.

        41.    “Eligible Equity Holder” means any Person that was a direct or indirect holder of
equity in TTK Empire as of the Petition Date and that (a) has not (or continued to do any of the
following to the extent commenced prior to the effective date of the RSA) proposed, supported,
assisted, engaged in negotiations in connection with or participated in the formulation of, any
restructuring or reorganization of the Debtors other than the transactions contemplated herein,
since the effective date of the RSA, (b) has supported the confirmation of the Plan and used
reasonable best efforts to take, as applicable, all actions necessary to facilitate, effectuate and
promptly consummate the Plan and (c) is deemed to have provided a release as a Releasing Party
as set forth in Section 8.3. “Eligible Equity Holders” shall consist of each of the Entities
identified on Schedule 1 hereto unless any party-in-interest files a motion objecting to any such
Entity’s inclusion on Schedule 1 hereto with the Bankruptcy Court at or prior to the
Confirmation Hearing and the Bankruptcy Court determines, by a preponderance of the
evidence, in a Final Order (which may be the Confirmation Order), that any such Entity
identified on Schedule 1 hereto does not meet the definition of Eligible Equity Holder.

       42.     “Emera” means Emera Energy Services, Inc.

        43.    “Emera Agreements” means, collectively, (a) the International Swap Dealer
Association Master Agreement, dated April 1, 2010, between Empire and Emera, (b) the
Amended and Restated Schedule to the International Swap Dealer Association Master
Agreement, dated as of April 1, 2011, (c) the Amended and Restated Credit Support Annex,
dated as of April 1, 2011, (d) the Amended and Restated Transaction Confirmation, dated June 1,
2017, between Empire and Emera, and (e) all other documents evidencing or relating to the
foregoing, all of the foregoing as may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof and in effect prior to
the effectiveness of the Amended Emera Agreements.

       44.     “Emera Liens” means the Liens on certain of Empire’s NYISO accounts
receivable and other collateral held by Emera under the Emera Agreements.



                                                5
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                            Pg 10 of 54


      45.     “Emera Secured Claims” means any and all Secured Claims against Empire held
by Emera arising under the Emera Agreements.

       46.     “Empire” means Empire Generating Co, LLC.

       47.     “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

       48.     “Estate” means the bankruptcy estate of any Debtor created under sections 301
and 541 of the Bankruptcy Code upon the commencement of the Chapter 11 Cases.

        49.     “Exculpated Claim” means any Claim related to any act or omission in connection
with, relating to, or arising out of the Debtors’ in-court or out-of-court efforts to implement the
RSA (and all exhibits thereto and documents referenced therein) and the Chapter 11 Cases or the
formulation, preparation, solicitation, dissemination, negotiation, or filing of the Purchase
Agreement, the Disclosure Statement, the Plan or any contract, instrument, release, or other
agreement or document created or entered into in connection with or pursuant to the RSA, the
Purchase Agreement, the Disclosure Statement, the Plan, the Plan Documents, the Cash
Collateral Orders, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
restructuring efforts of the Debtors, the pursuit of Consummation, the administration and
implementation of the Plan, or the distribution of property under the Plan.

        50.      “Exculpated Party” means each of the following in its capacity as such: (a) the
Debtors and their Estates, (b) the Reorganized Debtors, (c) Tyr Energy, LLC, (d) NAES, (e) the
Consenting Lenders, (f) Ankura Trust Company, LLC, in its individual capacity, (g) the
Purchaser, (h) all of the respective successors, assigns and predecessors of each of the foregoing,
(i) all Affiliates, subsidiaries, members, management companies, partners, and equity holders
(regardless of whether such equity interests are held directly or indirectly) of each of the
foregoing (including without limitation the Eligible Equity Holders), and (j) with respect to each
of the foregoing, all of their respective predecessors, participants, and current and former
officers, directors, managers, principals, employees, agents, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, fund advisors, advisory board
members and other professionals, solely in their respective capacities as such, and only if such
Persons occupied any such positions at any time on or after the Petition Date; provided, however,
that a holder of a direct or indirect equity interest in TTK Empire as of the Petition Date shall be
an “Exculpated Party” only to the extent such Person is an Eligible Equity Holder; provided,
further, that a Lender shall be an “Exculpated Party” only to the extent such Lender is a
Consenting Lender and shall not be an “Exculpated Party” in any other capacity hereunder.

       51.    “Executory Contract” means a contract or lease to which one or more of the
Debtors is a party that is subject to assumption or rejection under sections 365 or 1123 of the
Bankruptcy Code.

       52.     “Final Cash Collateral Order” means that certain Final Agreed Order Pursuant
to 11 U.S.C. §§ 105, 361, 362, 363 and 507 and Rules 4001(b), 4001(d) and 9014 of the Federal
Rules of Bankruptcy Procedure (I) Authorizing Debtors’ Use of Cash Collateral and (II)
Providing Adequate Protection Thereof [Docket No. []] entered on [].



                                                 6
19-23007-rdd     Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11        Main Document
                                           Pg 11 of 54


        53.    “Final Decree” means the decree contemplated under Bankruptcy Rule 3022.

        54.    “Final Order” means, as applicable, an order or judgment of the Bankruptcy
Court, which has not been reversed, stayed, modified or amended and as to which the time to
appeal or seek certiorari has expired and no appeal or petition for certiorari has been timely
taken, or as to which any appeal that has been taken or any petition for certiorari that has been
filed has been resolved by the highest court to which the order or judgment could be appealed, or
from which certiorari could be sought or the new trial, reargument or rehearing shall have been
denied, resulted in no modification of such order, or has otherwise been dismissed with
prejudice.

       55.     “GAAP” means generally accepted accounting principles in the United States
consistently applied.

        56.    “General Bar Date” means the deadline established in the Bar Date Order for
parties other than Governmental Units to file Proofs of Claim for General Unsecured Claims,
Priority Claims, and Secured Claims, unless extended by an order of the Bankruptcy Court with
the agreement of the Consenting Lenders.

       57.    “General Unsecured Claim” means any Claim other than an Administrative
Claim (including without limitation Professional Claims), a Priority Tax Claim, an Other Priority
Claim, or a Secured Claim (including without limitation the Emera Secured Claim, a PILOT
Claim, an Other Secured Claim, a Credit Agreement Claim and a L/C Claim).

      58.    “Governmental Unit” has the meaning set forth in section 101(27) of the
Bankruptcy Code.

        59.    “Governmental Unit Claims Bar Date” means the deadline established in the Bar
Date Order for Governmental Units to file Proofs of Claim for General Unsecured Claims,
Priority Claims, and Secured Claims, unless extended by an order of the Bankruptcy Court with
the agreement of the Consenting Lenders.

        60.    “Holdco” means Empire Gen Holdco, LLC.

        61.    “Holdings” means Empire Gen Holdings, LLC.

        62.    “Impaired” means “impaired”, as defined in section 1124 of the Bankruptcy
Code.

        63.    “Insider” has the meaning set forth in section 101(31) of the Bankruptcy Code.

        64.    “Interest” means any membership (including limited liability company
membership interests), stock or other equity ownership interest in a Debtor and all dividends and
distributions with respect to such membership, stock or other equity ownership interest and all
rights, options, warrants (regardless of when exercised) and other rights to acquire any
membership, stock or other equity ownership interest in a Debtor existing immediately prior to
the Effective Date.


                                               7
19-23007-rdd     Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                           Pg 12 of 54


       65.      “Interim Cash Collateral Order” means that certain Interim Agreed Order
Pursuant to 11 U.S.C. §§ 105, 361, 362, 363 and 507 and Rules 4001(b), 4001(d) and 9014 of
the Federal Rules of Bankruptcy Procedure (I) Authorizing Debtors’ Use of Cash Collateral, (II)
Providing Adequate Protection Thereof, and (III) Scheduling a Final Hearing [Docket No. [•]]
entered on [•].

       66.   “L/C Claim” means a Claim on account of the issuance of a Letter of Credit under
the L/C Documents.

      67.     “L/C Documents” means the cash collateral agreements, reimbursement
agreements, and all documents entered by Webster Bank, as issuer of the Letters of Credit, and
Empire, as applicant for the Letters of Credit.

       68.     “Lender” means a lender under the Prepetition Credit Agreement.

        69.    “Letters of Credit” means, together, that certain (a) Irrevocable Standby Letter of
Credit No. 11066 issued by Webster Bank for benefit of the NYPSC and (b) Irrevocable Standby
Letter of Credit No. 11073 issued by Webster Bank for the benefit of the Tennessee Gas Pipeline
Company, L.L.C.

       70.     “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

        71.    “Loans” means the loans provided by the Lenders to Empire pursuant to the
Prepetition Credit Agreement.

        72.    “Local Bankruptcy Rules” means the Local Bankruptcy Rules for the Southern
District of New York.

         73.    “Management Incentive Plan” means any management incentive plan established
for the benefit of management, managers and other specified persons of Reorganized Empire,
Reorganized Holdco and/or Reorganized Holdings, as may be established by the New Board in
its sole and absolute discretion and shall be in form and substance acceptable to the Purchaser in
its sole and absolute discretion.

       74.     “NAES” means NAES Corporation.

      75.     “New Board” means the board of managers of Reorganized Empire, Reorganized
Holdco and/or Reorganized Holdings, as applicable.

        76.    “New LLC Agreement” means the limited liability company agreement governing
Reorganized Empire, Reorganized Holdco and/or Reorganized Holdings, as applicable, and the
Reorganized Equity Interests of Reorganized Empire, Reorganized Holdco and/or Reorganized
Holdings, as applicable, which (a) if the Stalking Horse Bidder is the Purchaser, shall be in form
and substance acceptable to the Consenting Lenders in their sole and absolute discretion and (b)
if a Person other than the Stalking Horse Bidder is the Purchaser, shall be in form and substance
acceptable to such Purchaser in its sole and absolute discretion.



                                                8
19-23007-rdd      Doc 8    Filed 05/19/19     Entered 05/19/19 14:20:11          Main Document
                                             Pg 13 of 54


        77.     “New Organizational/Governance Documents” means the New LLC Agreements
and any and all other organizational or governance documents related to Reorganized Empire,
Reorganized Holdco and Reorganized Holdings, all of which (a) if the Stalking Horse Bidder is
the Purchaser, shall be in form and substance acceptable to the Consenting Lenders in their sole
and absolute discretion and (b) if a Person other than the Stalking Horse Bidder is the Purchaser,
shall be in form and substance acceptable to such Purchaser in its sole and absolute discretion.

       78.     “NYISO” means the New York Independent System Operator, the not-for-profit
organization that manages New York’s electrical grid and its competitive wholesale electric
market.

       79.     “NYPSC” means the New York State Public Service Commission.

        80.    “O&M Agreement” means that certain Services Agreement, dated as of March 3,
2017, by and between Empire and NAES, as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its terms and in effect prior to the
effectiveness of the Amended O&M Agreement.

        81.     “Other Material Agreements” means (a) the Pilot Agreements, (b) that certain
Extended Parts and Services Agreement, dated as of September 22, 2014 (as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance with the terms
thereof, including Amendment Number Two dated March 15, 2019), (c) that certain
Management and Oversight Agreement, dated as of [] (as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the terms thereof),
between Empire and Woodlands Energy Management LLC, and (d) that certain Professional
Services Agreement, dated as of [] (as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof), between
Consolidated Asset Management Services (Texas), LLC and Empire, each of which shall be in
form and substance acceptable to the Purchaser in its sole and absolute discretion.

        82.    “Other Priority Claim” means any Claim other than an Administrative Claim or a
Priority Tax Claim entitled to priority in right of payment under section 507(a) of the Bankruptcy
Code.

        83.     “Other Secured Claim” means a claim against the Debtors (a) that is secured by a
lien on property in which the Debtors’ Estates have an interest, which lien is valid, perfected, and
enforceable pursuant to applicable law or by reason of a Bankruptcy Court order, or (b) that is
subject to setoff pursuant to section 553 of the Bankruptcy Code, in either case, to the extent of
the value of the creditor’s interest in the Estates’ interest in such property or to the extent of the
amount subject to setoff, as applicable, as determined pursuant to section 506(a) of the
Bankruptcy Code or, in the case of setoff, pursuant to section 553 of the Bankruptcy Code.

       84.     “Person” means an individual, a partnership, a joint venture, a limited liability
company, a corporation, a trust, an unincorporated organization, a group, a Governmental Unit,
or any Entity or association.




                                                  9
19-23007-rdd     Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                           Pg 14 of 54


       85.    “Petition Date” means the date of the commencement of the Chapter 11 Cases in
the Bankruptcy Court.

        86.     “PILOT Agreements” means, collectively, (a) the Amended and Restated Payment
in Lieu of Tax Agreement, dated as of February 1, 2009, by and between Rensselaer County
Industrial Development Agency, and Empire (formerly known as Besicorp-Empire Power
Company, LLC), (b) the Host Community Benefits Agreement, dated as of December 1, 2004,
by and between the City of Rensselaer and Empire (formerly known as Besicorp-Empire Power
Company, LLC), (c) the School District Benefits Agreement, dated as of December 28, 2004, by
and between the City of Rensselaer School District, and Empire (formerly known as Besicorp-
Empire Power Company, LLC), (d) the Amended and Restated PILOT Mortgage and Security
Agreement, dated as of February 1, 2009, from Rensselaer County Industrial Development
Agency and Empire to Rensselaer County, on behalf of Rensselaer County, the City of
Rensselaer, the City School District of the City of Rensselaer, the Town of East Greenbush, the
Town of North Greenbush, the Town of Schodack, and the East Greenbush Central School
District, and Rensselaer County Industrial Development Agency, and (e) all other documents
evidencing or relating to the foregoing, in the case of subsections (a) through (e), each of which
shall be in form and substance acceptable to the Purchaser in its sole and absolute discretion.

      87.    “PILOT Claims” means any and all Claims held by Rensselaer County Industrial
Agency against Empire arising under the PILOT Agreements.

       88.     “PILOT Mortgage” means the Liens on certain of Empire’s real property
leasehold interests held by Rensselaer County Industrial Agency under the PILOT Agreements.

        89.    “Plan” means this chapter 11 plan, including the Plan Supplement, all exhibits,
appendices and schedules hereto, which are incorporated herein by reference, in either present
form or as may be further amended, restated, supplemented or otherwise modified from time to
time in accordance with the Bankruptcy Code and the Bankruptcy Rules, in each case reasonably
acceptable to the Debtors and (a) if the Stalking Horse Bidder is the Purchaser, the Consenting
Lenders and (b) if a Person other than the Stalking Horse Bidder is the Purchaser, such Purchaser
and the Consenting Lenders; provided, however, that such amendments, restatements,
supplements, or other modifications shall not alter the consent rights provided to the Consenting
Lenders; provided, further, that the Plan may not be amended, restated, supplemented, or
otherwise modified so as to be inconsistent with the RSA without the consent of the Consenting
Lenders.

        90.    “Plan Documents” means all agreements, instruments, pleadings, orders, forms,
questionnaires, or other related documents that are utilized to implement, or effectuate, or that
otherwise relate to, the Plan, including, but not limited to, the RSA, the Purchase Agreement, the
Plan Supplement, the Amended O&M Agreement, the Amended Emera Agreements, the New
Organizational/Governance Documents, the New LLC Agreements, the Disclosure Statement,
the Sale Order, and the Confirmation Order.

      91.    “Plan Supplement” means any compilation of documents and forms of
documents, agreements, schedules, and exhibits to the Plan, including, without limitation, the
New LLC Agreements and the New Organizational/Governance Documents, which shall be filed

                                               10
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                            Pg 15 of 54


by the Debtors no later than fourteen (14) days prior to the Confirmation Hearing, or such later
date as may be approved by the Bankruptcy Court, and additional documents filed with the
Bankruptcy Court prior to the Effective Date as amendments to the Plan Supplement, the
contents of which shall be acceptable in form and substance to (a) if the Stalking Horse Bidder is
the Purchaser, the Consenting Lenders in their sole and absolute discretion and (b) if a Person
other than the Stalking Horse Bidder is the Purchaser, such Purchaser in its sole and absolute
discretion.

       92.     “Prepetition Administrative Agent” means Ankura Trust Company, LLC, in its
capacity as successor administrative agent under the Prepetition Loan Documents, and its
successors in such capacity (if any).

      93.     “Prepetition Agent” means the Prepetition Collateral Agent and the Prepetition
Administrative Agent.

        94.    “Prepetition Collateral Agent” means Ankura Trust Company, LLC, in its
capacity as successor collateral agent under the Prepetition Loan Documents, and its successors
in such capacity (if any).

        95.     “Prepetition Credit Agreement” means that certain Credit and Guaranty
Agreement, dated as of March 14, 2014 (as modified, amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof), by and among
Empire, as borrower, Holdco and Holdings, as guarantors, Ankura Trust Company, LLC (as
successor to Deutsche Bank AG New York Branch), in its capacity as administrative agent and
collateral agent, and certain other lenders and parties thereto.

        96.    “Prepetition Credit Agreement Contingent Rights” means all indemnity, release
and exculpation rights of the Prepetition Agent arising under or related to the Prepetition Loan
Documents, including (but not limited to) those arising under Sections 9.03, 9.06, and 11.03 of
the Prepetition Credit Agreement, Section 6.2 of the Prepetition Security Agreement, Section
6.19 of the Prepetition Pledge Agreement, and Sections 7.3, 7.5, 7.9, and 7.10 of the Prepetition
Intercreditor Agreement.

        97.      “Prepetition Credit Agreement Obligations” means (a) the unpaid principal,
interest, fees, expenses, costs, premiums and other amounts arising under or in connection with
the Loans under the Prepetition Credit Agreement and (ii) all other “Obligations” as defined in
the Prepetition Credit Agreement.

        98.      “Prepetition Intercreditor Agreement” means that certain Collateral Agency and
Intercreditor Agreement, dated as of March 14, 2014 (as modified, amended, restated,
supplemented or otherwise modified from time to time in accordance with the terms thereof), by
and among the ECP Pledgors (as defined therein), Empire, as borrower, Holdco and Holdings, as
guarantors, Ankura Trust Company, LLC (as successor to Deutsche Bank AG New York
Branch), in its capacity as administrative agent and collateral agent, and certain other lenders and
parties thereto.




                                                11
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11        Main Document
                                            Pg 16 of 54


        99.    “Prepetition Loan Documents” means the Prepetition Credit Agreement, the
Prepetition Security Agreement, the Prepetition Pledge Agreement, the Prepetition Intercreditor
Agreement, and all other documents evidencing or relating to the foregoing.

       100. “Prepetition Pledge Agreement” means that certain Pledge Agreement, dated as
of February 23, 2017, between TTK Empire and Ankura Trust Company, LLC (as successor to
Deutsche Bank AG New York Branch), in its capacity as collateral agent under the Prepetition
Loan Documents.

       101. “Prepetition Security Agreement” means that certain Pledge and Security
Agreement, dated as of March 14, 2014 (as modified, amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof), by and among
Empire, Holdco, Holdings, and Ankura Trust Company, LLC (as successor to Deutsche Bank
AG New York Branch), in its capacity as collateral agent under the Prepetition Loan Documents.

      102. “Priority Tax Claim” means a claim described in section 507(a)(8) of the
Bankruptcy Code, including a Secured Tax Claim.

       103. “Professional” means a Person: (a) retained in the Chapter 11 Cases pursuant to a
Final Order in accordance with sections 327 and 1103 of the Bankruptcy Code and to be
compensated for services rendered prior to or on the Effective Date pursuant to sections 327,
328, 329, 330, and 331 of the Bankruptcy Code; or (b) for which compensation and
reimbursement has been Allowed by the Bankruptcy Court pursuant to section 503(b)(4) of the
Bankruptcy Code.

       104. “Professional Claim” means a Claim by a Professional seeking an award by the
Bankruptcy Court of compensation for services rendered or reimbursement of expenses incurred
through and including the Confirmation Date under sections 330, 331, 503(b)(2), 503(b)(3),
503(b)(4), or 503(b)(5) of the Bankruptcy Code.

       105.    “Proof of Claim” means a proof of Claim filed against the Debtors in the Chapter
11 Cases.

       106. “Purchase Agreement” means, as applicable, either (a) that certain Purchase and
Sale Agreement among the Stalking Horse Bidder and the Debtors or (b) the purchase agreement
of such other Purchaser under the Sale Order.

        107. “Purchaser” means the Stalking Horse Bidder or such other successful bidder for
the Interests in Holdings under the Sale Order.

        108. “Rejection Claim” means any Claim against a Debtor for damages arising as a
proximate result of the rejection of an executory contract or an unexpired lease to which Empire
is a party under section 365 of the Bankruptcy Code pursuant to the Plan or separate motion.

        109. “Rejection Claims Bar Date” means, unless otherwise extended by a Final Order
with the agreement of the Consenting Lenders, the earlier of (a) the first Business Day that is
thirty (30) calendar days after entry of the Confirmation Order and (b) the first Business Day that


                                                12
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                            Pg 17 of 54


is thirty (30) calendar days after the Bankruptcy Court enters an order approving the rejection of
the executory contract or unexpired lease that gives rise to the Rejection Claim at issue.

         110. “Rejection Schedule” means the schedule of Executory Contracts and Unexpired
Leases in the Plan Supplement, as may be amended from time to time, setting forth certain
Executory Contracts and Unexpired Leases for rejection as of the Effective Date under section
365 of the Bankruptcy Code, which shall be in form and substance acceptable to the Purchaser in
its sole and absolute discretion.

        111. “Released Parties” means each of the following: (a) the Debtors and their Estates,
(b) the Reorganized Debtors, (c) Tyr Energy, LLC, (d) NAES, (e) the Consenting Lenders, (f)
Ankura Trust Company, LLC, in its individual capacity, (g) the Purchaser, (h) the Eligible
Equity Holders, (i) all of the respective successors, assigns and predecessors of each of the
foregoing, (j) all Affiliates, subsidiaries, members, management companies. partners, and equity
holders (regardless of whether such equity interests are held directly or indirectly) of each of the
foregoing, and (k) with respect to each of the foregoing, all of their respective predecessors,
participants, and current and former officers, directors, managers, principals, employees, agents,
financial advisors, attorneys, accountants, investment bankers, consultants, representatives, fund
advisors, advisory board members and other professionals, solely in their respective capacities as
such, and only if such Persons occupied any such positions at any time on or after the Petition
Date; provided, however, that a holder of a direct or indirect equity interest in TTK Empire as of
the Petition Date shall be a “Released Party” only to the extent such Person is an Eligible Equity
Holder; provided, further, that to the extent any direct or indirect holder of equity in TTK Empire
as of the Petition Date serves in any capacity with respect to the Debtors (e.g., manager, advisor,
employee, director, officer or otherwise), or is otherwise an Affiliate of the Debtors, such direct
or indirect holder of equity in TTK Empire shall be a “Released Party” only to the extent such
Person is an Eligible Equity Holder; provided, further that a Lender shall be a “Released Party”
only to the extent such Lender is a Consenting Lender and shall not be a “Released Party” in any
other capacity hereunder. For the avoidance of doubt, acts or actions that the Debtors (and their
respective agents, officers, members, managers, directors, advisors, professionals and/or
representatives) elect to take in accordance with, and solely as permitted pursuant to, Section
3(d) of the RSA shall not disqualify such parties from being “Released Parties” solely in their
capacities as such.

        112. “Releasing Parties” means, collectively, each of the following in their respective
capacity as such: (a) each of the other Released Parties (other than the Debtors and the
Reorganized Debtors); (b) the Prepetition Agent; (c) each holder of an Allowed Claim; and (d)
with respect to any Person in the foregoing clauses (a) through (c), (i) such Person’s
predecessors, successors, and assigns, and (ii) all Persons entitled to assert Claims through or on
behalf of such Persons with respect to the matters for which the releasing Persons are providing
releases; provided, however, that no Lender, other than a Consenting Lender, shall be a
Releasing Party under this Section 1.112 unless otherwise agreed in writing by such Lender.

       113. “Reorganized” means, as to any Debtor or the Debtors, the Debtor or Debtors and
any successor thereto, by merger, consolidation, or otherwise, on or after the Effective Date.



                                                13
19-23007-rdd        Doc 8      Filed 05/19/19      Entered 05/19/19 14:20:11               Main Document
                                                  Pg 18 of 54


       114. “Reorganized Equity Interests” means 100% of the limited liability company
membership interests in each of Reorganized Empire, Reorganized Holdco and Reorganized
Holdings, as applicable, after reinstatement on the Effective Date in accordance with Section
3.2(g) and which shall be subject to the New LLC Agreement of the applicable Reorganized
Debtor.

       115. “RSA” means that certain Restructuring Support Agreement, dated May 19, 2019,
by and among the Debtors, TTK Empire, Tyr Energy, LLC, the Consenting Lenders, and any
additional parties that have joined the RSA in accordance with the terms thereof.2

       116. “Sale Order” means the Order (A) Approving the Purchaser’s Purchase
Agreement, (B) Authorizing Sale of Membership Interests in Empire Gen Holdings, LLC Free
and Clear of Liens, Claims, Encumbrances, and Interests, (C) Authorizing the Assumption of
Executory Contracts and Unexpired Leases, and (D) Granting Related Relief, including the
finding of good faith under Section 363(m) of the Bankruptcy Code including therein, to be
entered in connection with the Confirmation Order.

         117. “Secured Claim” means a Claim to the extent it is (a) secured by a Lien on
property of a Debtor’s Estate, the amount of which is equal to or less than the value of such
property (i) as set forth in this Plan, (ii) as agreed to by the holder of such Claim and the Debtors,
or (iii) as determined by a Final Order in accordance with section 506(a) of the Bankruptcy
Code, or (b) secured by the amount of any rights of setoff of the holder of such Claim under
section 553 of the Bankruptcy Code.

       118. “Secured Tax Claim” means any Secured Claim which, absent its secured status,
would be entitled to priority in right of payment under section 507(a)(8) of the Bankruptcy Code.

        119. “Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

      120. “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

        121.     “Stalking Horse Bidder” means Empire Acquisition, LLC.

        122.     “Subsidiary Debtors” means Empire, Holdco and Holdings.

        123.     “TTK Empire” means TTK Empire Power, LLC.

        124.     “TTK Power” means TTK Power, LLC.

       125. “Unclaimed Distribution” means any distribution under the Plan on account of an
Allowed Claim or Interest to a holder that has not: (a) accepted a particular distribution or, in the
case of distributions made by check, negotiated such check; (b) given notice to the Debtors or
Reorganized Debtors of an intent to accept a particular distribution; (c) responded to the Debtors’

2
    HAK NTD: RSA needs to permit modification of Plan in the event of an asset sale to a third party, provided that
    Credit Agreement Obligations are paid in full, in cash, with sale proceeds.

                                                       14
19-23007-rdd       Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11        Main Document
                                             Pg 19 of 54


or Reorganized Debtors’ requests for information necessary to facilitate a particular distribution;
or (d) taken any other action necessary to facilitate such distribution.

       126. “Unexpired Lease” means a lease of nonresidential real property to which one or
more of the Debtors is a party that is subject to assumption or rejection under sections 365 or
1123 of the Bankruptcy Code.

      127. “Unimpaired” means a Class of Claims or Interests that is unimpaired within the
meaning of section 1124 of the Bankruptcy Code.

          128.   “Webster Bank” means Webster Bank, National Association.

1.2       Rules of Interpretation

        For purposes of the Plan: (a) in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and pronouns stated in the
masculine, feminine, or neuter gender shall include the masculine, feminine, and the neuter
gender; (b) unless otherwise specified, any reference herein to a contract, lease, instrument,
release, indenture, or other agreement or document being in a particular form or on particular
terms and conditions means that such document shall be substantially in such form or
substantially on such terms and conditions; (c) unless otherwise specified, any reference herein
to an existing document, schedule, or exhibit, shall mean such document, schedule, or exhibit, as
it may have been or may be amended, modified, or supplemented; (d) unless otherwise specified,
all references herein to “Articles” are references to Articles hereof or hereto; (e) the words
“herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than to any particular
portion of the Plan; (f) captions and headings to Articles are inserted for convenience of
reference only and are not intended to be a part of or to affect the interpretation of the Plan; (g)
unless otherwise specified herein, the rules of construction set forth in section 102 of the
Bankruptcy Code shall apply; (h) any term used in capitalized form herein that is not otherwise
defined but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning
assigned to such term in the Bankruptcy Code or the Bankruptcy Rules, as applicable; (i)
references to one gender include all genders; (j) all financial statement accounting terms not
defined in the Plan shall have the meanings determined by GAAP as in effect on the date of the
RSA; and (k) references to any Governmental Unit in any jurisdiction shall include any
successor to such Governmental Unit.

1.3       Computation of Time

          Bankruptcy Rule 9006(a) applies in computing any period of time prescribed or allowed
herein.

1.4       Governing Law

        Except to the extent the Bankruptcy Code or Bankruptcy Rules apply, and subject to the
provisions of any contract, lease, instrument, release, indenture, or other agreement or document
entered into or to be entered into expressly in connection herewith, the rights and obligations
arising hereunder shall be governed by, and construed and enforced in accordance with, the laws
of the State of New York, without giving effect to conflict of laws principles.

                                                15
19-23007-rdd     Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11        Main Document
                                           Pg 20 of 54


1.5    Reference to Monetary Figures

      All references in the Plan to monetary figures refer to currency of the United States of
America, unless otherwise expressly provided.

1.6    Reference to the Debtors or the Reorganized Debtors

       Except as otherwise specifically provided in the Plan to the contrary, references in the
Plan to the Debtors or to the Reorganized Debtors mean the Debtors and the Reorganized
Debtors, as applicable, to the extent the context requires.

                                         ARTICLE II

            ADMINISTRATIVE, PROFESSIONAL AND PRIORITY CLAIMS

       In accordance with section 1123(a)(l) of the Bankruptcy Code, Administrative Claims,
Professional Claims, and Priority Tax Claims have not been classified and thus are excluded
from the Classes of Claims set forth in ARTICLE III.

2.1    Administrative Claims

        Except as otherwise provided in the Plan, the Bar Date Order, or Final Order of the
Bankruptcy Court, all requests for payment of Administrative Claims for services rendered and
reimbursement of expenses incurred prior to the Confirmation Date must be filed no later than
the Administrative Claims Bar Date. The Bankruptcy Court shall determine the Allowed
amounts of such Administrative Claims after notice and a hearing in accordance with the
procedures established by the Bankruptcy Code. Each holder of an Allowed Administrative
Claim (other than holders of Professional Claims and Claims for fees and expenses pursuant to
section 1930 of chapter 123 of Title 28 of the United States Code), to the extent such claim has
not already been paid in full during the Chapter 11 Cases, shall receive in full satisfaction,
settlement, discharge and release of, and in exchange for, such Administrative Claim, either: (a)
payment in full in Cash on the later of (i) the Effective Date or (ii) the Allowance Date with
respect to such Allowed Claim; (b) subject to the consent of the Debtors and the Purchaser, such
other treatment to render such Administrative Claim unimpaired under section 1124 of the
Bankruptcy Code; or (c) subject to the consent of the Debtors and the Purchaser, such other
treatment as such holder may agree to as permitted by section 1129(a)(9) of the Bankruptcy
Code.

2.2    Professional Claims

        All requests for payment of Professional Claims for services rendered and reimbursement
of expenses incurred prior to the Confirmation Date must be filed no later than the
Administrative Claims Bar Date. The Bankruptcy Court shall determine the Allowed amounts of
such Professional Claims after notice and a hearing in accordance with the procedures
established by the Bankruptcy Code. The Reorganized Debtors shall pay Professional Claims in
Cash in the amount the Bankruptcy Court allows. From and after the Confirmation Date, any
requirement that Professionals comply with sections 327 through 331 and 1103 of the
Bankruptcy Code in seeking retention or compensation for services rendered after such date shall

                                               16
19-23007-rdd     Doc 8       Filed 05/19/19    Entered 05/19/19 14:20:11        Main Document
                                              Pg 21 of 54


terminate, and the Reorganized Debtors may employ and pay any Professional in the ordinary
course of business without any further notice to or action, order, or approval of the Bankruptcy
Court.

2.3     Priority Tax Claims

        Each holder of an Allowed Priority Tax Claim due and payable on or before the Effective
Date, to the extent such claim has not already been paid in full during the Chapter 11 Cases, shall
receive, in full satisfaction, settlement, discharge and release of, and in exchange for, such
Priority Tax Claim either: (a) payment in full in Cash on the later of (i) the Effective Date or (ii)
the Allowance Date with respect to such Allowed Claim; (b) subject to the consent of the
Debtors and the Purchaser, such other treatment to render such Priority Tax Claim unimpaired
under section 1124 of the Bankruptcy Code; or (c) subject to the consent of the Debtors and the
Purchaser, such other treatment as such holder may agree to or as otherwise permitted by section
1129(a)(9)(C) of the Bankruptcy Code.

                                          ARTICLE III

             CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS
                               AND INTERESTS

3.1     Classification of Claims and Interests

        This Plan constitutes a separate Plan proposed by each Debtor. Except for the Claims
addressed in ARTICLE II, all Claims and Interests are classified in the Classes set forth below in
accordance with section 1122 of the Bankruptcy Code. A Claim or Interest is classified in a
particular Class only to the extent that the Claim or Interest qualifies within the description of
that Class and is classified in other Classes to the extent that any portion of the Claim or Interest
qualifies within the description of such other Classes. A Claim or Interest also is classified in a
particular Class for the purpose of receiving distributions pursuant to the Plan only to the extent
that such Claim or Interest is an Allowed Claim or Interest in that Class and has not been paid,
released, or otherwise satisfied prior to the Effective Date.

       Below is a chart assigning each Class a number for purposes of identifying each separate
Class. Unless a Class of Claims or Interests is specified to apply to a certain Debtor, such Class
of Claims or Interests shall be deemed to apply separately with respect to each Plan proposed by
each Debtor.

Class    Claim or Interest       Debtor(s)            Status         Voting Rights

1        Other Priority          Empire, Holdco       Unimpaired     Conclusively Presumed to
         Claims                  and Holdings                        Accept; Not Entitled to Vote
2        L/C Claims              Empire               Unimpaired     Conclusively Presumed to
                                                                     Accept; Not Entitled to Vote
3        The Emera Secured       Empire               Unimpaired     Conclusively Presumed to
         Claims                                                      Accept; Not Entitled to Vote

                                                 17
19-23007-rdd     Doc 8       Filed 05/19/19    Entered 05/19/19 14:20:11        Main Document
                                              Pg 22 of 54


Class    Claim or Interest       Debtor(s)            Status        Voting Rights

4        The PILOT Claims        Empire               Unimpaired    Conclusively Presumed to
                                                                    Accept; Not Entitled to Vote
5        Other Secured           Empire, Holdco       Unimpaired    Conclusively Presumed to
         Claims                  and Holdings                       Accept; Not Entitled to Vote
6        General Unsecured       Empire, Holdco       Unimpaired    Conclusively Presumed to
         Claims                  and Holdings                       Accept; Not Entitled to Vote
7A       Interests in            Empire, Holdco       Unimpaired    Conclusively Presumed to
         Subsidiary Debtors      and Holdings                       Accept; Not Entitled to Vote
7B       Interests in TTK        TTK Empire           Impaired      Conclusively Presumed to
         Empire                                                     Reject; Not Entitled to Vote
3.2     Treatment of Classes of Claims and Interests

        Except to the extent that a holder of an Allowed Claim or Interest, as applicable, agrees to
a less favorable treatment, such holder shall receive under the Plan the treatment described below
in full and final satisfaction, settlement, release, and discharge of, and in exchange for, such
holder’s Allowed Claim or Interest. Unless otherwise indicated, the holder of an Allowed Claim
or Interest, as applicable, shall receive such treatment on the Effective Date, or as soon as
practicable thereafter.

        (a)    Class 1—Other Priority Claims

               (1)     Classification: Class 1 consists of all Other Priority Claims.

               (2)     Treatment: Each holder of an Allowed Other Priority Claim shall receive,
                       in full satisfaction, settlement, discharge and release of, and in exchange
                       for, such Allowed Other Priority Claim, payment in full in Cash on the
                       latest of (i) the Effective Date, (ii) the Allowance Date with respect to
                       such Allowed Claim or (iii) the date upon which such Allowed Claim
                       becomes due and payable in accordance with the operative agreement
                       between the applicable Debtor and the holder of such Other Priority
                       Claim.

               (3)     Voting: Class 1 is Unimpaired. Holders of Class 1 Claims are
                       conclusively presumed to have accepted the Plan under section 1126(f) of
                       the Bankruptcy Code. Therefore, holders of Class 1 Claims are not
                       entitled to vote to accept or reject the Plan.

        (b)    Class 2—L/C Claims

               (1)     Classification: Class 2 consists of the L/C Claims.

               (2)     Treatment: Each holder of an Allowed L/C Claim shall receive, in full
                       satisfaction, settlement, discharge and release of, and in exchange for,

                                                 18
19-23007-rdd     Doc 8   Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                          Pg 23 of 54


                     such Claim, at the option of the Purchaser in its sole and absolute
                     discretion either: (i) reinstatement of such Allowed L/C Claim and the
                     Liens securing such Allowed L/C Claim; (ii) such other treatment to
                     render such Allowed L/C Claim Unimpaired; or (iii) such other treatment
                     as such holder may agree to or otherwise permitted by section 1129(a)(9)
                     of the Bankruptcy Code.

               (3)   Voting: Class 2 is Unimpaired. The holders of Allowed Class 2 Claims
                     are conclusively presumed to have accepted the Plan under section 1126(f)
                     of the Bankruptcy Code. Therefore, holders of Allowed Class 2 Claims
                     are not entitled to vote to accept or reject the Plan.

      (c)      Class 3—The Emera Secured Claims

               (1)   Classification: Class 3 consists of the Emera Secured Claims.

               (2)   Treatment: Emera shall receive reinstatement of the Emera Secured
                     Claims and the Emera Liens in accordance with the Amended Emera
                     Agreements.

               (3)   Voting: Class 3 is Unimpaired. Emera is conclusively presumed to have
                     accepted the Plan under section 1126(f) of the Bankruptcy Code.
                     Therefore, Emera is not entitled to vote to accept or reject the Plan.

      (d)      Class 4—PILOT Claims

               (1)   Classification: Class 4 consists of the PILOT Claims.

               (2)   Treatment: Holders of Allowed PILOT Claims shall receive, in full
                     satisfaction, settlement, discharge and release of, and in exchange for, the
                     Allowed PILOT Claims, at the option of the Purchaser in its sole and
                     absolute discretion, either: (i) assumption of the PILOT Agreements with
                     the PILOT Claims and the PILOT Mortgage reinstated or otherwise
                     rendered Unimpaired; (ii) the rejection of the PILOT Agreements, and
                     payment in full in Cash of rejection damages, if any, together with any
                     other due and unpaid portion of the PILOT Claims on the Effective Date
                     (or as soon thereafter as reasonably practicable); or (iii) such other
                     treatment to render the Allowed PILOT Claims Unimpaired.

               (3)   Voting: Class 4 is Unimpaired. Holders of Allowed Class 4 Claims are
                     conclusively presumed to have accepted the Plan under section 1126(f) of
                     the Bankruptcy Code. Therefore, holders of Allowed Class 4 Claims are
                     not entitled to vote to accept or reject the Plan.

      (e)      Class 5—Other Secured Claims

               (1)   Classification: Class 5 consists of all Other Secured Claims.


                                              19
19-23007-rdd     Doc 8   Filed 05/19/19    Entered 05/19/19 14:20:11          Main Document
                                          Pg 24 of 54


               (2)   Treatment: Each holder of an Allowed Other Secured Claim, shall receive,
                     in full satisfaction, settlement, discharge and release of, and in exchange
                     for, such Allowed Other Secured Claim, at the option of the Purchaser in
                     its sole and absolute discretion, either: (i) payment in full in Cash on the
                     later of (x) the Effective Date, (y) the Allowance Date with respect to such
                     Allowed Claim or (z) the date upon which such Allowed Claim becomes
                     due and payable in accordance with the operative agreement between the
                     applicable Debtor and the holder of such Allowed Other Secured Claim;
                     (ii) the return or abandonment of the collateral securing such claim to such
                     holder; (iii) such other treatment to render such Allowed Other Secured
                     Claim Unimpaired; or (iv) such other treatment as such holder may agree
                     to or otherwise permitted by section 1129(a)(9) of the Bankruptcy Code.

               (3)   Voting: Class 5 is Unimpaired. Holders of Allowed Class 5 Claims are
                     conclusively presumed to have accepted the Plan under section 1126(f) of
                     the Bankruptcy Code. Therefore, holders of Allowed Class 5 Claims are
                     not entitled to vote to accept or reject the Plan.

      (f)      Class 6—General Unsecured Claims

               (1)   Classification: Class 6 consists of all General Unsecured Claims.

               (2)   Treatment: Each holder of an Allowed General Unsecured Claim shall
                     receive, in full satisfaction, settlement, discharge and release of, and in
                     exchange for, such Allowed General Unsecured Claim, payment in full in
                     Cash on the latest of (i) the Effective Date, (ii) the Allowance Date with
                     respect to such Allowed Claim or (iii) the date upon which such Allowed
                     Claim becomes due and payable in accordance with the operative
                     agreement between the applicable Debtor and the holder of such General
                     Unsecured Claim.

               (3)   Voting: Class 6 is Unimpaired. Holders of Allowed Class 6 Claims are
                     conclusively presumed to have accepted the Plan under section 1126(f) of
                     the Bankruptcy Code. Therefore, holders of Allowed Class 6 Claims are
                     not entitled to vote to accept or reject the Plan.

      (g)      Class 7A—Interests in Subsidiary Debtors

               (1)   Classification: Class 7 consists of all Interests in the Subsidiary Debtors.

               (2)   Treatment: On the Effective Date, Allowed Interests in the Debtors shall
                     be reinstated as Reorganized Equity Interests in accordance with section
                     1124(1) of the Bankruptcy Code. For the avoidance of doubt, at all
                     Allowed Interests in Holdings acquired by the Purchaser shall be
                     reinstated as Reorganized Equity Interests in Holdings owned by the
                     Purchaser in accordance with the Sale Order and the Purchase Agreement
                     and shall not be impaired under the Plan.


                                               20
19-23007-rdd     Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11        Main Document
                                           Pg 25 of 54


               (3)    Voting: Class 7 is Unimpaired. Holders of Allowed Interests in the
                      Debtors are conclusively presumed to have accepted the Plan under
                      section 1126(f) of the Bankruptcy Code. Therefore, holders of Allowed
                      Class 7 Interests are not entitled to vote to accept or reject the Plan.

       (h)     Class 7B—Interests in TTK Empire

               (1)    Classification: Class 7B consists of all Interests in TTK Empire.

               (2)    Treatment: Holders of Interests in TTK Empire shall receive no property
                      or distribution under the Plan on account for such Interests. Interests in
                      TTK Empire shall be indefeasibly cancelled following the corporate
                      dissolution and cancellation of TTK Empire on or about the Effective
                      Date.

               (3)    Voting: Class 7B is Impaired. Holders of Interests in TTK Empire are
                      conclusively presumed to have rejected the Plan under section 1126(f) of
                      the Bankruptcy Code. Therefore, holders of Class 7B Interests are not
                      entitled to vote to accept or reject the Plan.

3.3    Subordination

        The allowance, classification, and treatment of all Allowed Claims and Allowed Interests
and the respective distributions and treatments under the Plan take into account and conform to
the relative priority and rights of the Claims and Interests in each Class in connection with any
contractual, legal, and equitable subordination rights relating thereto, whether arising under
general principles of equitable subordination, section 510(b) of the Bankruptcy Code, or
otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors or the Reorganized
Debtors, as applicable, reserve the right to re-classify, with the consent of the Consenting
Lenders, any Allowed Claim or Allowed Interest in accordance with any contractual, legal, or
equitable subordination relating thereto.

3.4    Special Provision Governing Unimpaired Claims

       Except as otherwise provided in the Plan, nothing under the Plan shall affect the
Debtors’, the Purchaser’s or the Reorganized Debtors’ rights regarding any Unimpaired Claim,
including all rights regarding legal and equitable defenses to or setoffs or recoupments against
any such Unimpaired Claim.

3.5    Elimination of Vacant Classes

       Any Class of Claims that does not have a holder of an Allowed Claim or a Claim
temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing shall
be deemed eliminated from the Plan for purposes of determining acceptance and rejection of the
plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.




                                               21
19-23007-rdd      Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11          Main Document
                                             Pg 26 of 54


                                           ARTICLE IV

                  PROVISIONS FOR IMPLEMENTATION OF THE PLAN

4.1    General Settlement of Claims

        Unless otherwise set forth in the Plan or the Sale Order, pursuant to section 1123 of the
Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification,
distributions, releases, and other benefits provided under the Plan, on the Effective Date, the
provisions of the Plan shall constitute a good-faith compromise and settlement of all Claims and
Interests.

4.2    Section 1145 Exemption

        The reinstatement of Interests in the Subsidiary Debtors (including without limitation the
reinstatement of Interests in Holdings as Reorganized Equity Interests in Holdings owned by the
Purchaser) pursuant to Section 3.2(g) of the Plan shall be exempt, pursuant to section 1145 of the
Bankruptcy Code, without further act or action by any Person, from the registration and/or
prospectus delivery requirements under (a) the Securities Act and all rules and regulations
promulgated thereunder and (b) any state or local law requiring registration and/or delivery of
prospectuses prior to the offer, issuance, sale or distribution of securities. The Interests reinstated
hereunder pursuant to Section 3.2(g) of the Plan will (i) not be “restricted securities” (as defined
in Rule 144(a)(3) under the Securities Act), and (ii) be freely tradable by any recipient thereof
that (x) at the time of transfer is not an “affiliate” (as defined in Rule 144(a)(l) under the
Securities Act) of the Reorganized Debtors and has not been such an “affiliate” within ninety
(90) days of such transfer, (y) is not an entity that is an “underwriter” (as defined in subsection
(b) of section 1145 of the Bankruptcy Code) and (z) has not acquired such Reorganized Equity
Interests from an “affiliate” of the Reorganized Debtors within one (1) year of such transfer,
subject to (A) compliance with any rules and regulations of the Securities and Exchange
Commission, if any, applicable at the time of any future transfer of such securities and (B)
applicable regulatory approval.

4.3    Vesting of Assets in the Reorganized Debtors

         Except as otherwise provided herein or in the Sale Order, or in any agreement,
instrument, or other document incorporated in the Plan, on the Effective Date, all property in
each Estate and all Causes of Action (except Avoidance Actions, which shall be deemed released
on the Effective Date), shall vest in each respective Reorganized Debtor, free and clear of all
Liens, Claims, charges, or other encumbrances. On and after the Effective Date, except as
otherwise provided in the Plan, each Reorganized Debtor may operate its business or wind down
its affairs, as applicable, and may use, acquire, or dispose of property and compromise or settle
any Claims, Interests, or Causes of Action without supervision or approval by the Bankruptcy
Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules. For the
avoidance of doubt, the Reorganized Equity Interests in Holdings shall vest in the Purchaser in
accordance with the terms of the Sale Order.

4.4    New Organizational/Governance Documents


                                                  22
19-23007-rdd      Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11          Main Document
                                             Pg 27 of 54


       The Debtors’ respective formation documents, including certificates of incorporation,
bylaws, and other formation documents relating to limited liability companies, shall be amended
as may be required to be consistent with the provisions of the Plan and the Bankruptcy Code. On
the Effective Date, Reorganized Empire, Reorganized Holdco, Reorganized Holdings and the
Purchaser shall enter into the New LLC Agreements and any other applicable New
Organizational/Governance Documents, which shall in each case become effective and binding
in accordance with their respective terms and conditions, in each case without further notice to or
order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the
vote, consent, authorization or approval of any Person (other than as expressly required by the
New Organizational/Governance Documents).

4.5    Management Incentive Plan

       On and after the Effective Date, Reorganized Empire, Reorganized Holdco and
Reorganized Holdings may adopt and implement the Management Incentive Plan, which terms
and conditions, including recipients, individual awards and vesting period, shall be determined
by the New Board in accordance with the New LLC Agreements and shall be acceptable to the
Purchaser in its sole and absolute discretion.

4.6    Amended O&M Agreement

        On or before the Effective Date, Empire, Reorganized Empire, and NAES, as applicable,
shall enter into the Amended O&M Agreement.

4.7    Amended Emera Agreements

       On or before the Effective Date, Empire, Reorganized Empire, Emera, and Emera Energy
Services Subsidiary No. 1 LLC, as applicable, shall enter into the Amended Emera Agreements.

4.8    Other Material Agreements

       On or before the Effective Date, Empire and the applicable counterparties to the Other
Material Agreements, shall enter into, or Empire shall have assumed, as applicable, each of the
Other Material Agreements.

4.9    Dissolution of TTK Empire

       Effective as of the Effective Date, TTK Empire shall be dissolved for all purposes
without the necessity for any other or further actions to be taken by or on behalf of TTK Empire.

4.10   Cancellation of Instruments, Certificates, and Other Documents

        Except for the purpose of evidencing a right to a distribution under the Plan and except as
otherwise set forth in the Plan, including with respect to Executory Contracts and Unexpired
Leases that shall be assumed by Reorganized Empire, on the Effective Date, all agreements,
instruments, and other documents evidencing or governing any Claims or Interests and any rights
of any holder in respect thereof (including all registration rights, preemptive rights, rights of first
refusal, rights of first offer, co-sale rights and other investor rights governing or relating to any

                                                  23
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                            Pg 28 of 54


Claims or Interests), except for the avoidance of doubt, any agreements, instruments, or
documents transferred under the Purchase Agreement, shall be deemed cancelled, discharged,
and of no force or effect and the obligations of the Debtors thereunder shall be deemed fully
discharged. Notwithstanding the foregoing, any provision in any document, instrument, lease, or
other agreement that causes or effectuates, or purports to cause or effectuate, a default,
termination, loss, waiver, or other forfeiture of, or by, the Debtors or their interests, or any
increase or acceleration of any of their obligations, in any such case as a result of the
cancellations, terminations, satisfaction, releases, or discharges provided for in this Section 4.10
shall be deemed null and void and shall be of no force and effect. Nothing contained herein shall
be deemed to cancel, terminate, release, or discharge the obligation of Empire or any of its
counterparties under any Executory Contract or Unexpired Lease to the extent such Executory
Contract or Unexpired Lease has been assumed by Empire pursuant to a Final Order of the
Bankruptcy Court or hereunder. Subject to applicable law, and except with respect to any
Claims or Causes of Action released under the Plan, any rights and/or remedies of non-Debtor
parties solely against other non-Debtor parties pursuant to agreements, instruments, and other
documents canceled pursuant to this paragraph are preserved. Notwithstanding anything to the
contrary in this Plan, the Prepetition Loan Documents shall continue in effect solely to the extent
necessary to permit the Prepetition Agent to (1) seek and receive payment of any postpetition
amounts due pursuant to Section 4.18, (2) maintain its charging liens and priority of payment
with respect to its (and its advisors’) postpetition fees and expenses, and (3) receive the benefit
of the Prepetition Credit Agreement Contingent Rights. For the avoidance of doubt, the
Reorganized Subsidiary Debtors shall succeed to the Subsidiary Debtors’ respective obligations
and burdens with respect to the Prepetition Credit Agreement Contingent Rights, and nothing in
this Plan (including without limitation the treatment of Claims and the discharges, exculpations
and releases set forth in Article VIII of this Plan) shall be deemed to discharge, exculpate or
release any person, including the Subsidiary Reorganized Debtors and the lenders under the
Prepetition Credit Agreement, from their respective obligations and burdens with respect to the
Prepetition Credit Agreement Contingent Rights.

4.11   Execution of Plan Documents

        Except as otherwise provided herein, on the Effective Date, or as soon as practicable
thereafter, the Reorganized Debtors shall execute all instruments and other documents required
to be executed under the Plan, in form and substance acceptable to, (a) if the Stalking Horse
Bidder is the Purchaser, the Consenting Lenders in their sole and absolute discretion and (b) if a
Person other than the Stalking Horse Bidder is the Purchaser, such Purchaser in its sole and
absolute discretion.

4.12   Limited Liability Company Action

        Each of the matters provided for by the Plan involving the organizational structure of the
Debtors or limited liability company or related actions to be taken by or required of the
Reorganized Debtors, whether taken prior to or as of the Effective Date, including without
limitation the reinstatement of Interests, shall be authorized without the need for any further
limited liability company action or without any further action by the Debtors or the Reorganized
Debtors, as applicable.


                                                24
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11          Main Document
                                            Pg 29 of 54


4.13   Effectuating Documents; Further Transactions

       On and after the Effective Date, the Reorganized Debtors and, in the case of Reorganized
Empire, the New Board, are authorized to and may issue, execute, deliver, file, or record such
contracts, securities, instruments, releases, and other agreements or documents, including
without limitation, in the case of Reorganized Empire, Reorganized Holdco and Reorganized
Holdings, the New LLC Agreements and New Organizational/Governance Documents, and take
such actions as may be necessary or appropriate to effectuate, implement, and further evidence
the terms and conditions of the Plan, without the need for any approvals, authorizations, or
consents except for those expressly required under the Plan.

4.14   Section 1146(a) Exemption

       Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property under the
Plan shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles
or similar tax, mortgage tax, stamp act, real estate transfer tax, mortgage recording tax, or other
similar tax or governmental assessment, and upon entry of the Confirmation Order, the
appropriate state or local governmental officials or agents shall forego the collection of any such
tax or governmental assessment and accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax, recordation fee, or
governmental assessment.

4.15   Managers, Directors and Officers

       Pursuant to section 1129(a)(5) of the Bankruptcy Code, and except as may otherwise be
disclosed in the Disclosure Statement, on the Effective Date, the members of the New Board,
who are identified in the Plan Supplement and which shall be determined or selected (as
applicable) by the Purchaser in its sole and absolute discretion, shall serve as the initial board of
managers of Reorganized Empire, Reorganized Holdco and Reorganized Holdings, as
applicable. After the Effective Date, the governance and management of Reorganized Empire,
Reorganized Holdco and Reorganized Holdings, as applicable, shall be determined by the
applicable board of managers or board of directors in accordance with the New
Organizational/Governance Documents and the laws of the applicable state of organization.

       Except as otherwise provided in the Plan Supplement, the officers of the respective
Reorganized Debtors immediately before the Effective Date shall serve as the initial officers of
each of the respective Reorganized Debtors on and after the Effective Date in accordance with
applicable non-bankruptcy law.

       Except to the extent that a member of the board of managers or other governing body, as
applicable, of a Debtor continues to serve as a manager or member or such other governing body
of such Debtor on and after the Effective Date, the members of the board of managers or other
governing body of each Debtor prior to the Effective Date, in their capacities as such, shall have
no continuing obligations to the Reorganized Debtors on or after the Effective Date and each
such manager or member of such other governing body will be deemed to have resigned or shall
otherwise cease to be a manager or member of such other governing body of the applicable
Debtor on the Effective Date, all without the payment or provision of any fees, costs, expenses,


                                                 25
19-23007-rdd      Doc 8    Filed 05/19/19     Entered 05/19/19 14:20:11          Main Document
                                             Pg 30 of 54


bonuses, compensation, severance or other amounts or benefits on account of such resignation.
Commencing on the Effective Date, each of the managers and members of any other governing
body of Reorganized Empire, Reorganized Holdco and Reorganized Holdings, as applicable,
shall be elected and serve pursuant to the terms of the New LLC Agreements or New
Organizational/Governance Documents and may be replaced or removed in accordance with the
New LLC Agreements or New Organizational/Governance Documents.

4.16   Preservation of Rights of Action

        Unless any Causes of Action against a Person are expressly waived, relinquished,
exculpated, released, compromised, or settled in the Plan (including the releases set forth in
Section 8.2 of the Plan) or by the Sale Order or another Final Order, in accordance with section
1123(b) of the Bankruptcy Code, the Reorganized Debtors shall retain and may enforce all rights
to commence and pursue any and all Causes of Action, whether arising before or after the
Petition Date, including any actions specifically enumerated in the Plan Supplement or the
Disclosure Statement, and the Reorganized Debtors’ rights to commence, prosecute, or settle
such Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date.
No Person may rely on the absence of a specific reference in the Plan, the Plan Supplement,
or the Disclosure Statement to any Cause of Action against them as any indication that the
Debtors or the Reorganized Debtors will not pursue any and all available Causes of Action
against them. The Debtors and the Reorganized Debtors expressly reserve all rights to
prosecute any and all Causes of Action against any Person, except as otherwise expressly
provided in the Plan. Unless any Causes of Action against a Person are expressly waived,
relinquished, exculpated, released, compromised, or settled in the Plan or a Final Order, the
Reorganized Debtors expressly reserve all Causes of Action for later adjudication, and therefore
no preclusion doctrine (including the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, estoppel judicial, equitable, or otherwise) or laches shall apply to
such Causes of Action upon, after, or as a consequence of the Confirmation or Consummation.

        The Reorganized Debtors reserve and shall retain Causes of Action notwithstanding the
rejection of any Executory Contract or Unexpired Lease during the Chapter 11 Cases or pursuant
to the Plan. In accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of
Action that a Debtor may hold against any Person shall vest in the Reorganized Debtors. The
applicable Reorganized Debtor, through its authorized agents or representatives, shall retain and
may exclusively enforce any and all such Causes of Action. The Reorganized Debtors shall have
the exclusive right, authority, and discretion to determine and to initiate, file, prosecute, enforce,
abandon, settle, compromise, release, withdraw, or litigate to judgment any such Causes of
Action, or to decline to do any of the foregoing, without the consent or approval of any third
party or any further notice to or action, order, or approval of the Bankruptcy Court.

4.17   Release of Avoidance Actions

       On the Effective Date, and except to the extent otherwise reserved in the Plan
Supplement or the Sale Order, the Debtors shall be deemed to have released any and all
Avoidance Actions and the Debtors and the Reorganized Debtors, and any of their successors or
assigns and any Person acting on behalf of the Debtors or the Reorganized Debtors, shall be


                                                 26
19-23007-rdd     Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                           Pg 31 of 54


deemed to have waived the right to pursue any and all Avoidance Actions. No Avoidance
Actions shall revert to creditors of the Debtors.

4.18   Payment of Fees and Expenses of the Prepetition Agent

       The Debtors shall pay in Cash all reasonable and documented unpaid fees and expenses
of the Prepetition Agent and its advisors (including Davis Polk & Wardwell LLP), without
application to or approval of the Bankruptcy Court, the U.S. Trustee or any party in interest,
including for any such fees and expenses incurred prior to, on or after the Confirmation Date, the
Closing, the Effective Date or Consummation.

                                          ARTICLE V

           TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
                               LEASES

5.1    Assumption of Executory Contracts and Unexpired Leases

        Except as otherwise provided herein, each Executory Contract and Unexpired Lease to
which Empire is a party, including without limitation the Executory Contracts and Unexpired
Leases identified on the Assumption Schedule, shall be deemed assumed, without the need for
any further notice to or action, order, or approval of the Bankruptcy Court, as of the Effective
Date under section 365 of the Bankruptcy Code, unless any such Executory Contract or
Unexpired Lease: (a) is listed on the Rejection Schedule; (b) has been previously assumed or
rejected by Empire in a Final Order (including without limitation the Sale Order) or has been
assumed or rejected by Empire by order of the Bankruptcy Court as of the Effective Date, which
order becomes a Final Order after the Effective Date; or (c) is the subject of a motion to assume
or reject pending as of the Effective Date. The filing of the Plan will constitute a motion of the
Debtors seeking, and the Confirmation Order will constitute an order of the Bankruptcy Court
approving, the above-described assumptions, assignments, and rejections as of the Effective
Date, pursuant to sections 365 and 1123 of the Bankruptcy Code. For the avoidance of doubt, the
Effective Date shall occur on the same day as the Closing.

        Except as otherwise provided herein or agreed to by the applicable Reorganized
Subsidiary Debtors with the applicable counterparty, each assumed Executory Contract or
Unexpired Lease shall include all modifications, amendments, supplements, restatements, or
other agreements related thereto, and all rights related thereto, if any, including all easements,
licenses, permits, rights, privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected or repudiated or is
rejected or repudiated hereunder. Modifications, amendments, supplements, and restatements to
prepetition Executory Contracts and Unexpired Leases that have been executed by the Debtors
during the Chapter 11 Cases shall not be deemed to alter the prepetition nature of the Executory
Contract or Unexpired Lease or the validity, priority, or amount of any Claims that may arise in
connection therewith.

       All assumed Executory Contracts and Unexpired Leases shall remain in full force and
effect for the benefit of the Reorganized Subsidiary Debtors, and be enforceable by the


                                               27
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11        Main Document
                                            Pg 32 of 54


Reorganized Subsidiary Debtors in accordance with their terms notwithstanding any provision in
such Executory Contract or Unexpired Lease that prohibits, restricts or conditions such
assumption, assignment or transfer. Any provision in an assumed Executory Contract or
Unexpired Lease that purports to declare a breach or default based in whole or in part on
commencement or continuance of these Chapter 11 Cases is hereby deemed unenforceable. Any
provision of any agreement or other document that permits a person to terminate or modify an
agreement or to otherwise modify the rights of the Debtors based on the filing of the Chapter 11
Cases or the financial condition of the Debtors shall be unenforceable. To the extent any
provision in any Executory Contract or Unexpired Lease assumed pursuant to the Plan (including
any “change of control” provision) restricts or prevents, or purports to restrict or prevent, or is
breached or deemed breached by, the Reorganized Subsidiary Debtors’ assumption of such
Executory Contract or Unexpired Lease, then such provision will be deemed modified such that
the transactions contemplated by the Plan will not entitle the non-debtor party thereto to
terminate such Executory Contract or Unexpired Lease or to exercise any other default-related
rights with respect thereto. Each Executory Contract and Unexpired Lease assumed pursuant to
the Plan will revest in and be fully enforceable by the Reorganized Subsidiary Debtors in
accordance with its terms, except as modified by the provisions of the Plan, any order of the
Bankruptcy Court authorizing and providing for its assumption, or applicable law.

5.2    Cure of Defaults and Objections to Cure and Assumption

        Any monetary defaults under each Executory Contract and Unexpired Lease to be
assumed pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy
Code, by payment of the default amount in Cash when due or in the ordinary course of business,
or on such other terms as the parties to such Executory Contracts or Unexpired Leases may
otherwise agree with the consent of (a) if the Stalking Horse Bidder is the Purchaser, the
Consenting Lenders and (b) if a Person other than the Stalking Horse Bidder is the Purchaser,
such Purchaser. In the event of a dispute regarding (1) the amount of any payments to Cure a
default, (2) the ability of the Reorganized Debtors or any assignee to provide “adequate
assurance of future performance” (within the meaning of section 365 of the Bankruptcy Code)
under the contract or lease to be assumed or (3) any other matter pertaining to assumption, the
Cure payments required by section 365(b)(1) of the Bankruptcy Code will be made following the
entry of a Final Order or orders resolving the dispute and approving the assumption. If an
objection to Cure is sustained by the Bankruptcy Court, the Debtors or Reorganized Debtors, as
applicable, in their sole option, may elect to reject such Executory Contract or Unexpired Lease
in lieu of assuming it with the consent of (a) if the Stalking Horse Bidder is the Purchaser, the
Consenting Lenders and (b) if a Person other than the Stalking Horse Bidder is the Purchaser,
such Purchaser (not to be unreasonably withheld).

        Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise, and payment of the applicable cure amount, shall result in the full release and
satisfaction of any Claims or defaults, whether monetary or nonmonetary, including defaults of
provisions restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed Executory Contract or Unexpired Lease
at any time prior to the effective date of assumption. Any Proof of Claim filed with respect to
an Executory Contract or Unexpired Lease that is assumed shall be deemed disallowed and
expunged, without further notice to or action, order or approval of the Bankruptcy Court.

                                                28
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11        Main Document
                                            Pg 33 of 54


5.3    Pre-existing Payment and Other Obligations

        Rejection of any Executory Contract or Unexpired Lease shall not constitute a
termination of pre-existing obligations owed to the Debtors or Reorganized Debtors, as
applicable, under such contract or lease. In particular, notwithstanding any non-bankruptcy law
to the contrary, the Reorganized Debtors expressly reserve and do not waive any right to receive,
or any continuing obligation of a counterparty to provide: (a) payment to the contracting Debtors
or Reorganized Debtors, as applicable, of outstanding and future amounts owing thereto under or
in connection with rejected Executory Contracts or Unexpired Leases, or (b) warranties or
continued maintenance obligations on goods previously purchased by the contracting Debtors or
Reorganized Debtors, as applicable, from counterparties to rejected Executory Contracts.

5.4    Rejection Claims and Objections to Rejection Claims

        Pursuant to section 502(g) of the Bankruptcy Code, counterparties to Executory Contracts
or Unexpired Leases that are rejected shall have the right to assert Claims, if any, on account of
the rejection of such contracts and leases. Unless otherwise provided by a Bankruptcy Court
order, any Proofs of Claim asserting Claims arising from the rejection of Executory Contracts
and Unexpired Leases pursuant to the Plan must be filed with the claims agent no later than the
Rejection Claims Bar Date. Any such Proofs of Claim that are not timely filed shall be
disallowed without the need for any further notice to or action, order, or approval of the
Bankruptcy Court. Such Proofs of Claim shall be forever barred, estopped, and enjoined from
assertion. Moreover, such Proofs of Claim shall not be enforceable against any Reorganized
Debtor, without the need for any objection by the Reorganized Debtors or any further notice to
or action, order, or approval of the Bankruptcy Court, and any Claim arising out of the rejection
of the Executory Contract or Unexpired Lease shall be deemed fully satisfied, released, and
discharged notwithstanding anything in a Proof of Claim to the contrary. All Allowed Claims
arising from the rejection of Executory Contracts and Unexpired Leases shall be classified as
Class 6—General Unsecured Claims against the applicable Debtor counterparty thereto.

5.5    Contracts and Leases Entered Into After the Petition Date

       Contracts and leases entered into after the Petition Date by any Debtor and any Executory
Contracts and Unexpired Leases assumed by any Debtor may be performed by the applicable
Reorganized Debtor in the ordinary course of business.

5.6    Reservation of Rights Regarding Contracts and Leases

       Neither the exclusion nor inclusion of any contract or lease in the Plan Supplement, nor
anything contained in the Plan, shall constitute an admission by the Debtors that any such
contract or lease is in fact an Executory Contract or Unexpired Lease or that any Reorganized
Debtor has any liability thereunder. If there is a dispute regarding whether a contract or lease is
or was executory or unexpired at the time of assumption or rejection, the Debtors or Reorganized
Debtors, as applicable, shall have forty-five (45) days following entry of a Final Order resolving
such dispute to alter their treatment of such contract or lease.




                                                29
19-23007-rdd     Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                           Pg 34 of 54


5.7    Termination of the Asset Management Agreement as of the Effective Date

        Effective as of the Effective Date, the Asset Management Agreement and all obligations
of the parties thereunder shall be deemed terminated, cancelled, and no longer in effect.
Notwithstanding the foregoing, Tyr Energy, LLC shall have (a) an Allowed General Unsecured
Claim against Empire for all unpaid amounts owed under the Asset Management Agreement that
have been documented and actually accrued through the Petition Date and (b) an Allowed
Administrative Claim against Empire for all unpaid amounts owed under the Asset Management
Agreement that have been documented and actually accrued from the Petition Date through the
Effective Date, which Allowed Claims shall be paid in full, in Cash, on the Effective Date or as
soon as practicable thereafter; provided, however, that such Allowed Claims shall not include
any damages for rejection or termination of the Asset Management Agreement and any such
claim shall be forever barred and shall not be enforceable against the Debtors or the Reorganized
Debtors, or their respective properties or interests in property as agents, successors or assigns.

                                         ARTICLE VI

                      PROVISIONS GOVERNING DISTRIBUTIONS

6.1    Distributions on Account of Claims and Interests Allowed as of the Effective Date

        Except as otherwise provided in the Plan, a Final Order, or as otherwise agreed to by the
Debtors or the Reorganized Debtors (as the case may be) and the holder of the applicable Claim
or Interest, on the Distribution Date, the Reorganized Debtors shall make initial distributions
under the Plan on account of Claims and Interests Allowed on or before the Effective Date,
subject to the Reorganized Debtors’ right to object to Claims and Interests; provided, however,
that: (a) Allowed Administrative Claims with respect to liabilities incurred by the Debtors in the
ordinary course of business during the Chapter 11 Cases or assumed by the Debtors prior to the
Effective Date shall be paid or performed in the ordinary course of business in accordance with
the terms and conditions of any controlling agreements, course of dealing, course of business, or
industry practice; and (b) Allowed Priority Tax Claims shall be paid in accordance with Section
2.3; provided that the Purchaser shall cause Reorganized Empire, Reorganized Holdco and
Reorganized Holdings to make any distributions on Allowed Claims asserted against such
Reorganized Debtors. To the extent any Allowed Priority Tax Claim is not due and owing on the
Effective Date, such Claim may be paid in full in Cash in accordance with the terms of any
agreement between the Debtors and the holder of such Claim or as may be due and payable
under applicable non-bankruptcy law or in the ordinary course of business.

6.2    Special Rules for Distributions to Holders of Disputed Claims and Interests

        Notwithstanding any provision otherwise in the Plan and except as otherwise agreed by
the relevant parties: (a) no partial payments and no partial distributions shall be made with
respect to a Disputed Claim or Interest until all such disputes in connection with such Disputed
Claim or Interest have been resolved by settlement or Final Order; and (b) any Person that holds
both an Allowed Claim or Allowed Interest and a Disputed Claim or Disputed Interest shall not
receive any distribution on the Allowed Claim or Allowed Interest unless and until all objections
to the Disputed Claim or Disputed Interest have been resolved by settlement or Final Order or

                                               30
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                            Pg 35 of 54


the Claims or Interests have been Allowed or expunged. Any dividends or other distributions
arising from property distributed to holders of Allowed Claims or Interests, as applicable, in a
Class and paid to such holders under the Plan shall be paid also, in the applicable amounts, to
any holder of a Disputed Claim or Interest, as applicable, in such Class that becomes an Allowed
Claim or Interest after the date or dates that such dividends or other distributions were earlier
paid to holders of Allowed Claims or Interests in such Class.

6.3    Delivery of Distributions

       (a)     Record Date for Distributions

        On the Effective Date, the Debtors’ records of ownership of Claims against the Debtors
(including without limitation the claims register in the Chapter 11 Cases) shall be closed and the
Reorganized Debtors shall be authorized and entitled to recognize only those record holders, if
any, as of the close of business on the Effective Date. Notwithstanding the foregoing, if a Claim
or Interest is transferred less than twenty (20) days before the Effective Date, the Reorganized
Debtors or their duly appointed disbursing agent shall make distributions to the transferee only to
the extent practical and, in any event, only if the relevant transfer form contains an unconditional
and explicit certification and waiver of any objection to the transfer by the transferor.

       (b)     Distribution Process

         The Reorganized Debtors or their duly appointed disbursing agent shall make all
distributions required under the Plan. Except as otherwise provided in the Plan, and
notwithstanding any authority to the contrary, distributions to holders of Allowed Claims and
Interests, including Claims and Interests that become Allowed after the Effective Date, shall be
made to holders of record as of the Effective Date by the Reorganized Debtors: (1) to the address
of such holder as set forth in the books and records of the applicable Debtor (or if the Debtors
have been notified in writing, on or before the date that is fourteen (14) days before the Effective
Date, of a change of address, to the changed address); (2) in accordance with Federal Rule of
Civil Procedure 4, as modified and made applicable by Bankruptcy Rule 7004, if no address
exists in the Debtors’ books and records, no Proof of Claim has been filed and the Reorganized
Debtors or their duly appointed disbursing agent has not received a written notice of a change of
address on or before the date that is fourteen (14) days before the Effective Date; or (3) on any
counsel that has appeared in the Chapter 11 Cases on the holder’s behalf. The Debtors, the
Reorganized Debtors or their duly appointed disbursing agent, as applicable, shall not incur any
liability whatsoever on account of any distributions under the Plan.

       (c)     Compliance Matters

       In connection with the Plan, to the extent applicable, the Reorganized Debtors or their
duly appointed disbursing agent shall comply with all tax withholding and reporting
requirements imposed on them by any Governmental Unit, and all distributions pursuant to the
Plan and all related agreements shall be subject to such withholding and reporting requirements.
Notwithstanding any provision in the Plan to the contrary, the Reorganized Debtors or their duly
appointed disbursing agent shall be authorized to take all actions necessary or appropriate to
comply with such withholding and reporting requirements, including liquidating a portion of the


                                                31
19-23007-rdd     Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11        Main Document
                                           Pg 36 of 54


distribution to be made under the Plan to generate sufficient funds to pay applicable withholding
taxes, paying the withholding tax using their own funds and retain such withheld property,
withholding distributions pending receipt of information necessary to facilitate such
distributions, or establishing any other mechanisms they believe are reasonable and appropriate.
Any amounts withheld pursuant to the preceding sentence shall be deemed to have been
distributed to and received by the applicable recipient for all purposes of the Plan.
Notwithstanding the foregoing, each holder of an Allowed Claim or any other Person that
receives a distribution pursuant to the Plan shall have responsibility for any taxes imposed by
any governmental unit, including, without limitation, income, withholding, and other taxes, on
account of such distribution. Any party issuing any instrument or making any distribution to a
holder of an Allowed Claim or any other Person pursuant to the Plan has the right, but not the
obligation, to not make a distribution until such holder or Person has made arrangements
satisfactory to such issuing or disbursing party for payment of any such tax obligations. The
Reorganized Debtors reserve the right to allocate all distributions made under the Plan in
compliance with all applicable wage garnishments, alimony, child support, and other spousal
awards, liens, and encumbrances.

        Any Person entitled to receive any property as an issuance or distribution under the Plan
shall, upon request, deliver to the Reorganized Debtors or such other Person designated by the
Reorganized Debtors an appropriate Form W-9 or (if the payee is a foreign Person) Form W-8. If
such request is made by the Reorganized Debtors or such other Person designated by the
Reorganized Debtors and the holder fails to comply before the date that is one hundred eighty
(180) days after the request is made, the amount of such distribution shall irrevocably revert to
the applicable Reorganized Debtor and any Claim in respect of such distribution shall be
discharged and forever barred from assertion against such Reorganized Debtor or its respective
property.

       (d)     Foreign Currency Exchange Rate

       Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any
Claim asserted in currency other than U.S. dollars shall be automatically deemed converted to
the equivalent U.S. dollar value using the exchange rate for the applicable currency as published
in The Wall Street Journal, National Edition, on the Effective Date.

       (e)     Undeliverable and Unclaimed Distributions

               (1)    Undeliverable Distributions. If any distribution to a holder of an Allowed
                      Claim is returned to the Reorganized Debtors or their duly appointed
                      disbursing agent as undeliverable, no further distributions shall be made to
                      such holder unless and until the Reorganized Debtors or their duly
                      appointed disbursing agent are notified in writing of such holder’s then-
                      current address or other necessary information for delivery, at which time
                      all currently-due, missed distributions shall be made to such holder as
                      soon as reasonably practicable thereafter without interest. Subject to the
                      succeeding sentence, the Reorganized Debtors or their duly appointed
                      disbursing agent shall retain undeliverable distributions until such time as
                      a distribution becomes deliverable. Each holder of an Allowed Claim

                                               32
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11          Main Document
                                            Pg 37 of 54


                       whose distribution remains (i) undeliverable for one hundred eighty (180)
                       days after the distribution is returned as undeliverable or (ii) otherwise has
                       not been deposited, endorsed or negotiated within one hundred eighty
                       (180) days of the date of issuance shall have no claim to or interest in such
                       distribution and shall be forever barred from receiving any distribution
                       under the Plan.

               (2)     Reversion. Any distribution under the Plan that is an Unclaimed
                       Distribution for a period of one hundred eighty (180) days after
                       distribution shall be deemed unclaimed property under section 347(b) of
                       the Bankruptcy Code and such Unclaimed Distribution shall revest in the
                       applicable Reorganized Debtor. Upon such revesting, the Claim or
                       Interest of any holder or its successors with respect to such property shall
                       be cancelled, discharged, and forever barred notwithstanding any
                       applicable federal or state escheat, abandoned, or unclaimed property
                       laws, or any provisions in any document governing the distribution that is
                       an Unclaimed Distribution, to the contrary.

6.4    Claims Paid or Payable by Third Parties

       (a)     Claims Paid by Third Parties

        A Claim shall be reduced in full, and such Claim shall be disallowed without a Claims
objection having to be filed and without any further notice to or action, order, or approval of the
Bankruptcy Court, to the extent that the holder of such Claim receives payment in full on
account of such Claim from a party that is not a Debtor or Reorganized Debtor. To the extent a
holder of a Claim receives a distribution on account of such Claim and receives payment from a
party that is not a Debtor or a Reorganized Debtor on account of such Claim, such holder shall
repay, return or deliver any distribution held by or transferred to the holder to the applicable
Reorganized Debtor to the extent the holder’s total recovery on account of such Claim from the
third party and under the Plan exceeds the Allowed amount of such Claim as of the date of any
such distribution under the Plan.

       (b)     Claims Payable by Insurance Carriers

        No distributions under the Plan shall be made on account of an Allowed Claim that is
payable pursuant to one of the Debtors’ insurance policies until the holder of such Allowed
Claim has exhausted all remedies with respect to such insurance policy. To the extent that one or
more of the Debtors’ insurers agrees to satisfy in full a Claim (if and to the extent adjudicated by
a court of competent jurisdiction), then immediately upon such insurers’ agreement, such Claim
may be expunged to the extent of any agreed upon satisfaction without a Claims objection
having to be filed and without any further notice to or action, order, or approval of the
Bankruptcy Court.

       (c)     Applicability of Insurance Policies

      Except as otherwise specifically provided herein, distributions to holders of Allowed
Claims shall be in accordance with the provisions of an applicable insurance policy. Nothing

                                                33
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                            Pg 38 of 54


contained in the Plan shall constitute or be deemed a waiver of any Cause of Action that the
Debtors or any Person may hold against any other Person, including insurers under any policies
of insurance, nor shall anything contained herein constitute or be deemed a waiver by such
insurers of any defenses, including coverage defenses, held by such insurers.

6.5    Setoffs

        Except as otherwise specifically provided herein, each Reorganized Debtor, pursuant to
the Bankruptcy Code (including section 553 of the Bankruptcy Code), applicable non-
bankruptcy law, or as may be agreed to by the holder of a Claim, may setoff against any Allowed
Claim and the distributions to be made pursuant to the Plan on account of such Allowed Claim
(before any distribution is made on account of such Allowed Claim), any Claims, rights, and
Causes of Action of any nature that such Debtor or Reorganized Debtor, as applicable, may hold
against the holder of such Allowed Claim, to the extent such Claims, rights, or Causes of Action
against such holder have not been otherwise compromised or settled on or prior to the Effective
Date (whether pursuant to the Plan or otherwise); provided, however, that neither the failure to
effect such a setoff nor the allowance of any Claim pursuant to the Plan shall constitute a waiver
or release by such Reorganized Debtor of any such Claims, rights, and Causes of Action that
such Reorganized Debtor may possess against such holder. In no event shall any holder of
Claims be entitled to setoff any Claim against any Claim, right, or Cause of Action of the Debtor
or Reorganized Debtor, as applicable, unless such holder has filed a motion with the Bankruptcy
Court requesting the authority to perform such setoff on or before the Confirmation Date, and
notwithstanding any indication in any Proof of Claim or otherwise that such holder asserts, has
preserved, or intends to preserve any right of setoff pursuant to section 553 or otherwise.

6.6    Allocation Between Principal and Accrued Interest

         Except as otherwise specifically provided in the Plan, the aggregate consideration paid to
holders with respect to their Allowed Claims shall be treated pursuant to the Plan as allocated
first to the principal amount of such Allowed Claims (to the extent thereof) and, thereafter, to the
interest, if any, accrued through the Effective Date.

6.7    Manner of Payment under Plan

       Except as otherwise specifically provided in the Plan, at the option of the Debtors or,
following the entry of the Sale Order and the Closing, Reorganized Empire or the other
Reorganized Debtors, as applicable, any Cash payment to be made hereunder may be made by a
check or wire transfer or as otherwise required or provided in applicable agreements or
customary practices of the Debtors.

6.8    Minimum Cash Distributions

        The Reorganized Debtors or their duly appointed disbursing agent shall not be required to
make any distribution of Cash less than one hundred dollars ($100) to any holder of an Allowed
Claim; provided, however, that if any distribution is not made pursuant to this Section 6.8, such
distribution shall be added to any subsequent distribution to be made on behalf of such Allowed
Claim.


                                                34
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11        Main Document
                                            Pg 39 of 54


6.9    No Distribution in Excess of Amount of Allowed Claim

        Notwithstanding anything in the Plan to the contrary, no holder of an Allowed Claim
shall receive, on account of such Allowed Claim, distributions in excess of the Allowed amount
of such Claim.

                                         ARTICLE VII

              PROCEDURES FOR RESOLVING DISPUTED CLAIMS AND
                               INTERESTS

7.1    Disputed Claims Process

        Except as otherwise provided herein, if a party files a Proof of Claim and the Debtors
(with the consent of the Consenting Lenders) or Reorganized Debtors, as applicable, do not
determine in their sole discretion, and without the need for notice to or action, order or approval
of the Bankruptcy Court, that the Claim subject to such Proof of Claim is Allowed, except as
otherwise provided in Section 3.2, such Claim shall be Disputed unless Allowed or disallowed
by a Final Order or as otherwise set forth in this ARTICLE VII. The Debtors (with the consent
of the Consenting Lenders) or Reorganized Debtors shall be entitled to object to any Claim
(other than Claims expressly Allowed by the Plan) and to have the validity or amount of any
Claim adjudicated by the Bankruptcy Court.

7.2    Prosecution of Objections to Claims and Interests

        Except as otherwise specifically provided in the Plan, after the Effective Date, the
Reorganized Debtors shall have the sole authority to: (a) file, withdraw, or litigate to judgment
any objections to Claims or Interests; and (b) settle or compromise any Disputed Claim or
Interest without any further notice to or action, order, or approval by the Bankruptcy Court. Any
objections to a Claim shall be served and filed on or before the Claims Objection Deadline. All
Claims or Interests not objected to by the Claims Objection Deadline shall be deemed Allowed.
For the avoidance of doubt, except as otherwise provided in the Plan, from and after the
Effective Date, each Reorganized Debtor shall have and retain any and all rights and defenses
such Debtor had immediately prior to the Effective Date with respect to any Disputed Claim or
Interest, including the Causes of Action retained pursuant to Section 4.16 (Preservation of Rights
of Action).

7.3    No Interest

        Unless otherwise specifically provided for in the Plan or by order of the Bankruptcy
Court, postpetition interest shall not accrue or be paid on Claims, and no holder of a Claim shall
be entitled to interest accruing on or after the Petition Date on any Claim or right. Additionally,
and without limiting the foregoing, interest shall not accrue or be paid on any Disputed Claim
with respect to the period from the Effective Date to the date a final distribution is made on
account of such Disputed Claim, if and when such Disputed Claim becomes an Allowed Claim.




                                                35
19-23007-rdd    Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11       Main Document
                                          Pg 40 of 54


                                       ARTICLE VIII

                     EFFECT OF CONFIRMATION OF THE PLAN

8.1    Discharge of Claims and Termination of Interests

        Except as otherwise provided for herein, including, for the avoidance of doubt, in
Article III hereof, and effective as of the Effective Date: (a) the rights afforded in the Plan
and the treatment of all Claims and Interests shall be in exchange for and in complete
satisfaction, discharge, and release of all Claims and Interests of any nature whatsoever,
including any interest accrued on such Claims from and after the Petition Date, against the
Reorganized Subsidiary Debtors or any of their assets, property, or Estates; (b) the Plan
shall bind all holders of Claims and Interests; (c) all Claims against and Interests in the
Subsidiary Debtors shall be satisfied, discharged, and released in full, and the Subsidiary
Debtors’ liability with respect thereto shall be extinguished completely, including any
liability of the kind specified under section 502(g) of the Bankruptcy Code; and (d) all
Persons shall be precluded from asserting against the Subsidiary Debtors, the Subsidiary
Debtors’ Estates, the Reorganized Subsidiary Debtors, their successors and assigns, and
their assets and properties any other Claims or Interests based upon any documents,
instruments, or any act or omission, transaction, or other activity of any kind or nature
that occurred prior to the Effective Date. Pursuant to section 1141(d)(3) of the Bankruptcy
Code, Confirmation will not discharge Claims against TTK Empire; provided, however
that (i) no holder of a Claim against or Interest in TTK Empire may on account of such
Claim or Interest seek payment or other treatment from, or seek recourse against the
Subsidiary Debtors in a manner inconsistent with the Plan, and (ii) nothing in this sentence
shall alter or amend, or be deemed to alter or amend the settlements embodied in the Plan,
or the releases, injunctions and exculpations provided for in Sections 8.2, 8.3, 8.4, and 8.5.

8.2    Releases by the Debtors

        Pursuant to section 1123(b) of the Bankruptcy Code, except as otherwise specifically
provided for herein, or for any right or obligation arising under the Plan Documents or any
other agreements duly entered by the Debtors after the Petition Date that remains in effect
after the Effective Date, as of the Effective Date, for good and valuable consideration, each
of the Debtors, the Reorganized Debtors, and the Estates shall be deemed to have
irrevocably and absolutely released the Released Parties from any and all Claims and
Causes of Action that the Debtors, the Reorganized Debtors, or the Estates would have
been legally entitled to assert in their own right (whether individually or collectively) or on
behalf of the holder of any Claim or Interest or other Person, based in whole or in part
upon any act or omission, transaction, agreement, event or other occurrence or
circumstances existing or taking place on or before the Effective Date arising out of or in
any way related to the Debtors, the Reorganized Debtors, the Estates, NAES, the O&M
Agreement (solely to the extent the Amended O&M Agreement has been entered into and
is in effect), the Emera Agreements (solely to the extent the Amended Emera Agreements
have been entered into and are in effect), the Asset Management Agreement, the
Prepetition Loan Documents, the Chapter 11 Cases, the RSA, the Purchase Agreement, the
Disclosure Statement, the Plan, the Plan Documents, the Cash Collateral Orders or the

                                              36
19-23007-rdd    Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11      Main Document
                                          Pg 41 of 54


Cash Collateral Motion, the subject matter of, or the transactions or events giving rise to,
any Claim or Interest that is treated in the Plan, or the negotiation, formulation, or
preparation of the foregoing documents or related agreements, instruments, or other
documents; provided, however, that the foregoing provisions of this Section 8.2 shall have
no effect on the liability of any of the Released Parties for gross negligence, willful
misconduct, fraud, or criminal conduct as determined by a Final Order entered by a court
of competent jurisdiction; provided, further, that the release of Claims contained in this
Section 8.2 shall be in addition to and shall have no impact on the validity of the release
granted by Empire pursuant to Section 9.15 of the Purchase Agreement.

8.3    Third Party Releases

        Except as otherwise specifically provided for herein or for any right or obligation
arising under the Plan Documents or any other agreements duly entered by the Debtors
after the Petition Date that remains in effect after the Effective Date, as of the Effective
Date, for good and valuable consideration and in accordance with section 1141 of the
Bankruptcy Code, each of the Released Parties shall be deemed irrevocably and absolutely
released by each of the Releasing Parties in each case from any and all claims, interests,
obligations, rights, liabilities, actions, causes of action, choses in action, suits, debts,
demands, damages, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances, trespasses,
judgments, remedies, rights of setoff, third party claims, subrogation claims, contribution
claims, reimbursement claims, indemnity claims, counterclaims, and crossclaims (including
all claims and actions against any Persons under the Bankruptcy Code) whatsoever,
whether for tort, fraud, contract, violations of federal or state securities laws, Avoidance
Actions or otherwise, including any derivative Claims asserted on behalf of the Debtors,
whether known or unknown, foreseen or unforeseen, liquidated or unliquidated, fixed or
contingent, matured or unmatured, disputed or undisputed, existing or hereinafter arising,
in law, equity, or otherwise, that such Person would have been legally entitled to assert in
its own right (whether individually or collectively), or on behalf of the holder of any claim
or equity interest (whether individually or collectively) or other entity, in any case of the
foregoing, based in whole or in part upon any act or omission, transaction, agreement,
event or other occurrence or circumstances existing or taking place at any time on or
before the Effective Date arising out of or in any way related to the Debtors, the
Reorganized Debtors, the Estates, NAES, the O&M Agreement (solely to the extent the
Amended O&M Agreement has been entered into and is in effect), the Emera Agreements
(solely to the extent the Amended Emera Agreements have been entered into and are in
effect), the Asset Management Agreement, the Prepetition Loan Documents, the Cash
Collateral Orders and the Cash Collateral Motion, the Chapter 11 Cases, the RSA
(including any exhibits thereto), the Purchase Agreement, the Disclosure Statement, the
Plan, or the Plan Documents; provided, however, that the foregoing provisions of this
Section 8.3 shall have no effect on the liability of any of the Released Parties for gross
negligence, willful misconduct, fraud, or criminal conduct as determined by a Final Order
entered by a court of competent jurisdiction. For the avoidance of doubt, nothing in this
Article VIII is intended to modify the obligations of the Consenting Lenders under the
RSA.


                                             37
19-23007-rdd     Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11       Main Document
                                           Pg 42 of 54


8.4    Exculpation

        No Exculpated Party shall have or incur any liability, and each Exculpated Party is
hereby released and exculpated from any Exculpated Claim or any obligation, cause of
action or liability for any Exculpated Claim; provided, however, that the foregoing
“exculpation” shall have no effect on the liability of any Person that results from any such
act or omission that is determined in a Final Order entered by a court of competent
jurisdiction to have constituted gross negligence, willful misconduct, fraud, or criminal
conduct; provided, further, that in all respects such Persons shall be entitled to reasonably
rely upon the advice of counsel with respect to their duties and responsibilities pursuant to,
or in connection with, the Plan. The Exculpated Parties have, and upon Confirmation shall
be deemed to have, participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code with regard to acceptances and rejections of the Plan
and the making of distributions pursuant to the Plan and, therefore, are not and shall not
be liable at any time for the violation of any applicable law, rule or regulation governing
the solicitation of acceptances or rejections of the Plan or such distributions made pursuant
to the Plan.

8.5    Injunction

        Except as otherwise provided herein or for obligations issued pursuant hereto, all
Persons that have held, hold or may hold Claims or Interests that have been released
pursuant to Section 8.2 or Section 8.3, discharged pursuant to Section 8.1, or are subject to
exculpation pursuant to Section 8.4 are permanently enjoined, from and after the Effective
Date, from taking any of the following actions against, as applicable, the Debtors, the
Reorganized Debtors, the Released Parties, or the Exculpated Parties: (a) commencing or
continuing in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such Claims or Interests; (b) enforcing, attaching,
collecting, or recovering by any manner or means any judgment, award, decree, or order
against such Persons on account of or in connection with or with respect to any such
Claims or Interests; (c) creating, perfecting, or enforcing any encumbrance of any kind
against such Persons or the property or Estates of such Persons on account of or in
connection with or with respect to any such Claims or Interests; (d) asserting any right of
setoff, subrogation, or recoupment of any kind against any obligation due from such
Persons or against the property or Estates of such Persons on account of or in connection
with or with respect to any such Claims or Interests unless such holder has filed a motion
requesting the right to perform such setoff on or before the Confirmation Date; and (e)
commencing or continuing in any manner any action or other proceeding of any kind on
account of or in connection with or with respect to any such Claims or Interests released,
exculpated, or settled pursuant to the Plan.

8.6    Protection Against Discriminatory Treatment

        In accordance with section 525 of the Bankruptcy Code, and consistent with paragraph 2
of Article VI of the United States Constitution, no Governmental Unit shall discriminate against
any Reorganized Debtor, or any Person with which a Reorganized Debtor has been or is
associated, solely because such Reorganized Debtor was a Debtor under chapter 11, may have

                                              38
19-23007-rdd      Doc 8    Filed 05/19/19     Entered 05/19/19 14:20:11          Main Document
                                             Pg 43 of 54


been insolvent before the commencement of the Chapter 11 Cases (or during the Chapter 11
Cases but before such Debtor was granted or denied a discharge), or has not paid a debt that is
dischargeable in the Chapter 11 Cases.

8.7    Indemnification

        On and from the Effective Date, and except as prohibited by applicable law, the
Reorganized Debtors shall assume or reinstate, as applicable, all indemnification obligations in
place as of the Effective Date that are set forth in the organizational or governance documents in
effect after March 3, 2017 for Debtors Empire, Holdco, and Holdings, as such obligations exist
as of immediately prior to the Effective Date, but solely with respect to the individuals or entities
that became entitled to such indemnification after March 3, 2017.

8.8    Recoupment

        In no event shall any holder of Claims or Interests be entitled to recoup any Claim or
Interest against any Claim, right, or Cause of Action of the Debtors or the Reorganized Debtors,
as applicable, unless such holder actually has performed such recoupment and provided notice
thereof in writing to the Debtors on or before the Confirmation Date, notwithstanding any
indication in any Proof of Claim or Interest or otherwise that such holder asserts, has preserved,
or intends to preserve any right of recoupment.

8.9    Release of Liens

         Except (a) with respect to the Liens securing: (i) the Emera Secured Claims, (ii) L/C
Claims, (iii) the PILOT Claims or (iv) the Other Secured Claims (in the event that the treatment
of such Claims requires the reinstatement or continuation of such Liens), or (b) as otherwise
provided herein or in any contract, instrument, release, or other agreement or document created
pursuant to the Plan, on the Effective Date, all mortgages, deeds of trust, Liens, pledges, or other
security interests against any property of the Estates shall be fully released and discharged, and
all of the right, title, and interest of any holder of such mortgages, deeds of trust, Liens, pledges,
or other security interests shall revert to the Reorganized Debtors and their successors and
assigns.

                                           ARTICLE IX

                                  CONDITIONS PRECEDENT

9.1    Conditions Precedent to Confirmation. It shall be a condition to Confirmation that the
following conditions shall have been satisfied or waived pursuant to Section 9.3:

       (a)    the Bankruptcy Court shall have entered the Sale Order which, if the Stalking
       Horse Bidder is the Purchaser, shall be in substantially the form annexed to the RSA,
       with such changes as may be required by the Bankruptcy Court that are consistent with
       the RSA and in form and substance acceptable to the Consenting Lenders in their sole
       and absolute discretion and the Debtors;



                                                 39
19-23007-rdd     Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11        Main Document
                                           Pg 44 of 54


       (b)     the Bankruptcy Court shall have entered an order authorizing and approving the
       assumption of the RSA by the Debtors and the performance by the Debtors of their
       obligations under the RSA in form and substance reasonably acceptable to the
       Consenting Lenders;

       (c)    the Bankruptcy Court shall have entered the Final Cash Collateral Order in form
       and substance acceptable to the Consenting Lenders and such order shall have become a
       Final Order; and

       (d)    the Plan, Plan Supplement and the form of Confirmation Order filed by the
       Debtors shall be in form and substance acceptable to the Purchaser and the Consenting
       Lenders.

9.2    Conditions Precedent to the Effective Date. It shall be a condition to the Effective
Date that the following conditions shall have been satisfied or waived pursuant to Section 9.3:

       (a)    all conditions precedent to Confirmation set forth in Section 9.1 hereof shall have
       been satisfied or waived pursuant to Section 9.3 hereof;

       (b)    the Bankruptcy Court shall have entered the Confirmation Order, which shall be
       consistent with the RSA and otherwise reasonably satisfactory to the Debtors and to the
       Consenting Lenders, and such order shall have become a Final Order;

       (c)   the Bankruptcy Court shall have entered the Sale Order, such order shall have
       become a Final Order, and the Closing shall have occurred;

       (d)     all conditions precedent to Closing set forth in the Sale Order shall have been
       satisfied or waived in accordance with the terms of the Sale Order and the Purchase
       Agreement;

       (e)    all reasonable and documented fees and expenses of the Prepetition Agent and its
       professional advisors invoiced prior to the Effective Date shall have been paid in full in
       Cash;

       (f)     the Plan Documents having been executed and delivered, and any conditions
       (other than the occurrence of the Effective Date or certification by the Debtors that the
       Effective Date has occurred) contained therein having been satisfied or waived in
       accordance therewith;

       (g)     the RSA shall not have been terminated and remains in full force and effect;

       (h)     the Amended O&M Agreement (or such other agreement entered into between
       NAES and the Debtors with the prior consent of the Purchaser) shall be in full force and
       effect;

       (i)     the Amended Emera Agreements (or such other agreements entered into between
       Emera and Empire with the prior consent of the Purchaser) shall be in full force and
       effect;

                                               40
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                            Pg 45 of 54


       (j)    the Other Material Agreements (or such other agreements entered into between
       the parties to the Other Material Agreements and Empire with the prior consent of the
       Purchaser) shall be in full force and effect; and

       (k)     all governmental, regulatory, environmental and third party approvals,
       authorizations, certifications, rulings, no-action letters, opinions, waivers and/or consents
       including, but not limited to, Bankruptcy Court approval, with respect to the transactions
       contemplated by the Plan, if any, having been obtained, not be subject to unfulfilled
       conditions and remaining in full force and effect, there existing no claim, action, suit,
       investigation, litigation or proceeding, pending or threatened in any court or before any
       arbitrator or governmental instrumentality, which would prohibit the consummation of
       the Plan and all applicable waiting periods having expired without any action being taken
       or threatened by any competent authority that would restrain, prevent, or otherwise
       impose materially adverse conditions on such transactions.

9.3    Waiver of Conditions Precedent

        The Debtors, with the prior written consent of the Consenting Lenders (or, if a Person
other than the Stalking Horse Bidder is the Purchaser, such Purchaser), may waive any of the
conditions to Confirmation of the Plan or the Effective Date set forth in Section 9.1 or Section
9.2 (as applicable) at any time without any notice to any other parties-in-interest and without any
further notice to or action, order, or approval of the Bankruptcy Court, and without any formal
action other than proceeding to confirm or consummate the Plan, provided that the conditions set
forth in Section 9.2(e) shall not be waived without the agreement of the Debtors and the
Prepetition Agent in its sole discretion.

9.4    Effect of Non-Occurrence of Conditions to Consummation

        If, prior to Consummation, the Confirmation Order is vacated pursuant to a Final Order,
then, except as provided in any order of the Bankruptcy Court vacating the Confirmation Order,
the Plan will be null and void in all respects, and nothing contained in the Plan or Disclosure
Statement shall: (a) constitute a waiver or release of any Claims, Interests, or Causes of Action;
(b) prejudice in any manner the rights of any Debtor or any other Person; or (c) constitute an
admission, acknowledgment, offer, or undertaking of any sort by any Debtor or any other Person.

                                          ARTICLE X

            MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE
                                 PLAN

10.1   Modification of Plan

        Effective as of the date hereof: (a) the Debtors, with the prior written consent of the
Consenting Lenders (and, if a Person other than the Stalking Horse Bidder is the Purchaser, such
Purchaser), reserve the right, in accordance with the Bankruptcy Code and the Bankruptcy Rules,
to amend or modify the Plan before the entry of the Confirmation Order, subject to the
limitations set forth herein and the RSA; and (b) after the entry of the Confirmation Order, the
Debtors with the prior written consent of the Consenting Lenders (and, if a Person other than the

                                                41
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                            Pg 46 of 54


Stalking Horse Bidder is the Purchaser, such Purchaser) may, upon order of the Bankruptcy
Court, amend or modify the Plan, in accordance with section 1127(b) of the Bankruptcy Code,
remedy any defect or omission, or reconcile any inconsistency, in the Plan in such manner as
may be necessary to carry out the purpose and intent of the Plan, subject to the limitations set
forth herein and the RSA.

10.2   Revocation or Withdrawal of Plan

        The Debtors reserve the right to revoke or withdraw the Plan before the Confirmation
Date and to file subsequent chapter 11 plans. If the Debtors revoke or withdraw the Plan, or if
Confirmation or the Effective Date does not occur, then: (a) the Plan will be null and void in all
respects; (b) any settlement or compromise embodied in the Plan, assumption or rejection of
Executory Contracts or Unexpired Leases effected by the Plan, and any document or agreement
executed pursuant hereto will be null and void in all respects; and (c) nothing contained in the
Plan shall (1) constitute a waiver or release of any Claims, Interests, or Causes of Action, (2)
prejudice in any manner the rights of any Debtor or any other Person, or (3) constitute an
admission, acknowledgement, offer, or undertaking of any sort by any Debtor or any other
Person.

10.3   Confirmation of the Plan

       The Debtors reserve the right to amend the Plan to the extent, if any, that Confirmation
pursuant to section 1129 of the Bankruptcy Code requires modification.

                                          ARTICLE XI

                              RETENTION OF JURISDICTION

       Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, except as otherwise provided herein, the Bankruptcy Court shall retain jurisdiction over all
matters arising out of, or related to, the Chapter 11 Cases and the Plan pursuant to sections
105(a) and 1142 of the Bankruptcy Code, including jurisdiction to:

       1.      allow, disallow, determine, liquidate, classify, estimate, or establish the priority,
secured or unsecured status, or amount of any Claim or Interest, including the resolution of any
request for payment of any Claim or Interest and the resolution of any and all objections to the
secured or unsecured status, priority, amount, or allowance of Claims or Interests;

       2.      decide and resolve all matters related to the granting and denying, in whole or in
part, of any applications for allowance of compensation or reimbursement of expenses to
Professionals authorized pursuant to the Bankruptcy Code or the Plan;

        3.      resolve any matters related to Executory Contracts or Unexpired Leases,
including: (a) the assumption, assumption and assignment, or rejection of any Executory
Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor may
be liable and to hear, determine, and, if necessary, liquidate, any Cure Claims or other Claims
arising therefrom, including pursuant to section 365 of the Bankruptcy Code; (b) any potential
contractual obligation under any Executory Contract or Unexpired Lease that is assumed; (c) the

                                                42
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11        Main Document
                                            Pg 47 of 54


Reorganized Debtors’ amendment, modification, or supplement, after the Effective Date,
pursuant to ARTICLE V, of the list of Executory Contracts and Unexpired Leases to be rejected
or otherwise; and (d) any dispute regarding whether a contract or lease is or was executory or
expired;

        4.     ensure that distributions to holders of Allowed Claims are accomplished pursuant
to the provisions of the Plan and adjudicate any and all disputes arising from or relating to
distributions under the Plan;

        5.     adjudicate, decide, or resolve any motions, adversary proceedings, contested or
litigated matters, and any other matters, and grant or deny any applications involving a Debtor
that may be pending on the Effective Date;

       6.     enter and implement such orders as may be necessary or appropriate to execute,
implement, or consummate the provisions of: (a) contracts, instruments, releases, indentures, and
other agreements or documents approved by Final Order in the Chapter 11 Cases; and (b) the
Plan or the Confirmation Order, including contracts, instruments, releases, indentures, and other
agreements or documents created in connection with the Plan;

       7.      enforce the Sale Order and any other order for the sale of property pursuant to
sections 363, 1123, or 1146(a) of the Bankruptcy Code;

      8.     grant any consensual request to extend the deadline for assuming or rejecting
Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code;

       9.     issue injunctions, enter and implement other orders, or take such other actions as
may be necessary or appropriate to restrain interference by any Person with Consummation or
enforcement of the Plan;

        10.     hear, determine, and resolve any cases, matters, controversies, suits, disputes, or
Causes of Action in connection with or in any way related to the Chapter 11 Cases, including: (a)
with respect to the repayment or return of distributions and the recovery of additional amounts
owed by the holder of a Claim or Interest for amounts not timely repaid pursuant to Section
6.4(a); (b) with respect to the releases, injunctions, and other provisions contained in ARTICLE
VIII, including entry of such orders as may be necessary or appropriate to implement such
releases, injunctions, and other provisions; (c) that may arise in connection with the
Consummation, interpretation, implementation, or enforcement of the Plan or the Confirmation
Order, or any Person’s obligations incurred in connection with the Plan or the Confirmation
Order, including those arising under agreements, documents, or instruments executed in
connection with the Plan; or (d) related to section 1141 of the Bankruptcy Code;

       11.    enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked, or vacated;

       12.     consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any Bankruptcy Court order, including the Confirmation Order;



                                                43
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                            Pg 48 of 54


       13.    hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

       14.     enter an order or Final Decree concluding or closing the Chapter 11 Cases;

       15.     enforce all orders previously entered by the Bankruptcy Court in the Chapter 11
Cases; and

       16.     hear any other matter not inconsistent with the Bankruptcy Code.

        If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or
is otherwise without jurisdiction over any matter arising out of the Plan, such abstention, refusal,
or failure of jurisdiction shall have no effect upon and shall not control, prohibit, or limit the
exercise of jurisdiction by any other court having competent jurisdiction with respect to such
matter. The Plan shall not modify the jurisdictional provisions of the New
Organizational/Governance Documents or any documents set forth in the Plan Supplement.
Notwithstanding anything to the contrary in this Article XI, nothing in the Plan shall be
construed to mean that the Bankruptcy Court has jurisdiction over any dispute solely among the
prepetition creditors (including the Prepetition Agent), including in their capacity as holders or
potential holders of interests in the Stalking Horse Bidder or the Purchaser.

                                         ARTICLE XII

                              MISCELLANEOUS PROVISIONS

12.1   Additional Documents

        On or before the Effective Date, the Debtors may file with the Bankruptcy Court such
agreements and other documents as the Debtors, in consultation with the Purchaser, may be
necessary or appropriate to effectuate and further evidence the terms and conditions of the Plan.
The Debtors or the Reorganized Debtors, as applicable, and all holders of Claims and Interests
receiving distributions pursuant to the Plan and all other parties-in-interest shall, from time to
time, prepare, execute, and deliver any agreements or documents and take any other actions as
may be necessary or advisable to effectuate the provisions and intent of the Plan.

12.2   Payment of Statutory Fees

        All fees payable pursuant to 28 U.S.C. § 1930(a) shall be paid for each quarter (including
any fraction thereof) until the Chapter 11 Cases are converted or dismissed, or a Final Decree is
issued, whichever occurs first.

12.3   Reservation of Rights

        Except as expressly set forth herein, the Plan shall have no force or effect unless the
Bankruptcy Court shall enter the Confirmation Order. None of the filing of the Plan, any
statement or provision contained in the Plan, or the taking of any action by any Debtor with
respect to the Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed


                                                44
19-23007-rdd      Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11           Main Document
                                             Pg 49 of 54


to be an admission or waiver of any rights of any Debtor with respect to the holders of Claims or
Interests prior to the Effective Date.

12.4    Successors and Assigns

        The rights, benefits, and obligations of any Persons named or referred to in the Plan shall
be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or
assign, affiliate, officer, director, agent, representative, attorney, beneficiary, or guardian, if any,
of each Person.

12.5    Service of Documents

        Any pleading, notice, or other document given regarding the matters contemplated by this
Plan shall, unless otherwise expressly provided herein, be deemed to have been duly given or
made when actually delivered or, in the case of notice by facsimile or electronic transmission,
when sent and shall be served on:
If to the Debtors:                    Empire Generating Co, LLC
                                      c/o Tyr Energy, LLC
                                      7500 College Blvd., Suite 400
                                      Overland Park, Kansas 66210
                                      Attn: Legal Department
                                      Email: tso@tyrenergy.com

                                        With a copy to: Counsel to the Debtors

Counsel to the Debtors                  Hunton Andrews Kurth LLP
                                        200 Park Avenue
                                        New York, New York 10166
                                        Attn: Peter S. Partee, Sr., Esq.
                                               Robert A. Rich, Esq.
                                               Michael S. Legge, Esq.
                                        Email: ppartee@huntonak.com
                                               rrich2@huntonak.com
                                               mlegge@hunton.com

                                        - and -

                                        Steinhilber Swanson LLP
                                        122 W. Washington, Suite 850
                                        Madison, Wisconsin 53703
                                        Attn: Michael P. Richman, Esq.
                                        Email: mrichman@steinhilberswanson.com




                                                  45
19-23007-rdd    Doc 8    Filed 05/19/19     Entered 05/19/19 14:20:11      Main Document
                                           Pg 50 of 54


If to the Consenting Lenders:      To the addresses or facsimile numbers set
                                   forth below such Consenting Lender’s
                                   signature page to the RSA (or as directed by
                                   any transferee thereof), as the case may be.

                                   With a copy, which shall not constitute notice,
                                          to:

                                   Skadden, Arps, Slate, Meagher & Flom
                                          LLP
                                   155 N. Wacker Drive
                                   Chicago, Illinois 60606
                                   Attn: Kimberly A. deBeers, Esq.
                                   Email: kimberly.debeers@skadden.com

                                   -and-

                                   One Rodney Square
                                   920 N. King Street
                                   Wilmington, Delaware 19801
                                   Attn: Carl T. Tullson, Esq.
                                   Email: carl.tullson@skadden.com


If to the Prepetition Agent:       Ankura Trust Company, LLC
                                   485 Lexington Avenue, 10th Floor
                                   New York, New York 10017
                                   Attn: Lynn Poss Veblen, Esq.
                                          Michael Fey
                                   Email: lynn.poss@ankura.com
                                          michael.fey@ankura.com


                                   With a copy to: Counsel to the Prepetition
                                                   Agent

Counsel to the Prepetition Agent   Davis Polk & Wardwell LLP
                                   450 Lexington Avenue
                                   New York, New York 10017
                                   Attn: Darren S. Klein, Esq.
                                          Benjamin M. Schak, Esq.
                                   Email: darren.klein@davispolk.com
                                          benjamin.schak@davispolk.com




                                              46
19-23007-rdd     Doc 8     Filed 05/19/19    Entered 05/19/19 14:20:11         Main Document
                                            Pg 51 of 54


12.6   Term of Injunctions or Stays

       Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions
or stays in effect in the Chapter 11 Cases (pursuant to sections 105 or 362 of the
Bankruptcy Code or any order of the Bankruptcy Court) and existing on the Confirmation
Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order)
shall remain in full force and effect until the Effective Date. All injunctions or stays
contained in the Plan or the Confirmation Order shall remain in full force and effect in
accordance with their terms.

12.7   Entire Agreement

       Except as otherwise indicated and except for the Purchase Agreement any agreements
and documentation related thereto, and the Sale Order, the Plan supersedes all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings, and
representations on such subjects, all of which have become merged and integrated into the Plan.

12.8   Plan Supplement Exhibits

        All exhibits and documents included in the Plan Supplement are incorporated into and are
a part of the Plan as if set forth in full in the Plan. After the exhibits and documents are filed,
copies of such exhibits and documents shall be made available upon written request to the
Debtors’ counsel at the address above or by downloading such exhibits and documents from the
Bankruptcy Court’s website at www.nysb.uscourts.gov. Unless otherwise ordered by the
Bankruptcy Court, to the extent any exhibit or document in the Plan Supplement is inconsistent
with the terms of any part of the Plan that does not constitute the Plan Supplement, such part of
the Plan that does not constitute the Plan Supplement shall control.

12.9   Non-Severability

        If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy
Court to be invalid, void, or unenforceable, the Bankruptcy Court shall have the power to alter
and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void,
or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way be affected,
impaired, or invalidated by such holding, alteration, or interpretation. The Confirmation Order
shall constitute a judicial determination and shall provide that each term and provision of the
Plan, as it may have been altered or interpreted in accordance with the foregoing, is: (a) valid and
enforceable pursuant to its terms; (b) integral to the Plan and may not be deleted or modified
without the Debtors’ consent; and (c) nonseverable and mutually dependent.

12.10 Substantial Consummation of the Plan

       On the Effective Date, the Plan shall be deemed to be substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.


                                                47
19-23007-rdd    Doc 8    Filed 05/19/19    Entered 05/19/19 14:20:11            Main Document
                                          Pg 52 of 54


12.11 Dates of Actions to Implement the Plan

       In the event that any payment or act under the Plan is required to be made or performed
on a date that is not a Business Day, then the making of such payment or the performance of
such act may be completed on or as soon as reasonably practicable after the next succeeding
Business Day, but shall be deemed to have been completed as of the required date.

12.12 Deemed Acts

       Subject to and conditioned on the occurrence of the Effective Date, whenever an act or
event is expressed under the Plan to have been deemed done or to have occurred, it shall be
deemed to have been done or to have occurred without any further act by any party, by virtue of
the Plan and the Confirmation Order.



                    [The remainder of this page is intentionally left blank.]




                                               48
19-23007-rdd   Doc 8   Filed 05/19/19    Entered 05/19/19 14:20:11       Main Document
                                        Pg 53 of 54




                                                  Empire Generating Co, LLC


                                                  By: /s/ Garrick F. Venteicher
                                                     Garrick F. Venteicher
                                                     President & Chief Executive Officer


                                                  Empire Gen Holdco, LLC

                                                  By: /s/ Garrick F. Venteicher
                                                     Garrick F. Venteicher
                                                     President & Chief Executive Officer


                                                  Empire Gen Holdings, LLC


                                                  By: /s/ Garrick F. Venteicher
                                                     Garrick F. Venteicher
                                                     President & Chief Executive Officer


                                                  TTK Empire Power, LLC


                                                  By: /s/ Garrick F. Venteicher
                                                     Garrick F. Venteicher
                                                     President & Chief Executive Officer




                             [Signature Page to Chapter 11 Plan]
19-23007-rdd    Doc 8    Filed 05/19/19     Entered 05/19/19 14:20:11   Main Document
                                           Pg 54 of 54


                                            Schedule 1

                                      Eligible Equity Holders


TTK Power, LLC
Tyr TTK Power, LLC
Tyr Energy, Inc.
ITOCHU Corporation
ITOCHU International, Inc.
KPIC USA, LLC
The Kansai Electric Power Co., Inc.
TG TTK Power, LLC
Tokyo Gas America Power, LLC
Tokyo Gas America, Ltd.
Tokyo Gas Co., Ltd.
